 



Exhibit 10.1
Execution Copy
 
SALE AND SERVICING AGREEMENT
between
DAIMLERCHRYSLER AUTO TRUST 2008-A
Issuer,
and
DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC,
Seller and Servicer
Dated as of February 1, 2008
 

 



--------------------------------------------------------------------------------



 



         
ARTICLE I
       
 
       
Definitions
       
 
       
Section 1.01 Definitions
    1  
Section 1.02 Other Definitional Provisions
    15  
 
       
ARTICLE II
       
 
       
Conveyance of Receivables
       
 
       
Section 2.01 Conveyance of Receivables
    16  
Section 2.02 Conveyance of Fixed Value Payments and Fixed Value Finance Charges
    17  
Section 2.03 Fixed Value Securities
    17  
 
       
ARTICLE III
       
 
       
The Receivables
       
 
       
Section 3.01 Representations and Warranties of Seller with Respect to the
Receivables
    19  
Section 3.02 Repurchase upon Breach
    22  
Section 3.03 Custody of Receivable Files
    22  
Section 3.04 Duties of Servicer as Custodian
    23  
Section 3.05 Instructions; Authority To Act
    23  
Section 3.06 Custodian’s Indemnification
    23  
Section 3.07 Effective Period and Termination
    24  
Section 3.08 Representations and Warranties as to the Security Interest of the
Issuer in the Receivables
    24  
 
       
ARTICLE IV
       
 
       
Administration and Servicing of Receivables
       
 
       
Section 4.01 Duties of Servicer
    25  
Section 4.02 Collection and Allocation of Receivable Payments
    25  
Section 4.03 Realization upon Receivables
    26  
Section 4.04 Physical Damage Insurance
    26  
Section 4.05 Maintenance of Security Interests in Financed Vehicles
    26  
Section 4.06 Covenants of Servicer
    26  
Section 4.07 Purchase of Receivables upon Breach
    26  
Section 4.08 Servicing Fee
    27  
Section 4.09 Servicer’s Certificate
    27  
Section 4.10 Annual Statement as to Compliance; Item 1122 Servicing Criteria
Assessment; Notice of Default
    27  
Section 4.11 Annual Independent Certified Public Accountants’ Report
    28  

i



--------------------------------------------------------------------------------



 



         
Section 4.12 Access to Certain Documentation and Information Regarding
Receivables
    29  
Section 4.13 Servicer Expenses
    29  
Section 4.14 Appointment of Subservicer
    29  
 
       
ARTICLE V
       
 
       
Distributions; Reserve Account;
       
Statements to Noteholders
       
 
       
Section 5.01 Establishment of Deposit Account
    29  
Section 5.02 Collections
    31  
Section 5.03 Application of Collections
    31  
Section 5.04 Additional Deposits
    32  
Section 5.05 Distributions
    32  
Section 5.06 Reserve Account
    34  
Section 5.07 Statements to Noteholders
    35  
Section 5.08 Net Deposits
    35  
 
       
ARTICLE VI
       
 
       
The Seller
       
 
       
Section 6.01 Representations of Seller
    36  
Section 6.02 Preservation of Existence
    37  
Section 6.03 Liability of Seller; Indemnities
    37  
Section 6.04 Merger or Consolidation of, or Assumption of Obligations of, Seller
    38  
Section 6.05 Limitation on Liability of Seller and Others
    38  
Section 6.06 Seller May Own Notes
    39  
 
       
ARTICLE VII
       
 
       
The Servicer
       
 
       
Section 7.01 Representations of Servicer
    39  
Section 7.02 Indemnities of Servicer
    40  
Section 7.03 Merger or Consolidation of, or Assumption of Obligations of,
Servicer
    41  
Section 7.04 Limitation on Liability of Servicer and Others
    41  
Section 7.05 DCFS Not to Resign as Servicer
    42  
 
       
ARTICLE VIII
       
 
       
Default
       
 
       
Section 8.01 Servicer Default
    42  
Section 8.02 Appointment of Successor
    43  

ii



--------------------------------------------------------------------------------



 



         
Section 8.03 Notification to Noteholders and Certificateholders
    44  
Section 8.04 Waiver of Past Defaults
    44  
 
       
ARTICLE IX
       
 
       
Termination
       
 
       
Section 9.01 Optional Purchase of All Receivables
    44  
 
       
ARTICLE X
       
 
       
Miscellaneous
       
 
       
Section 10.01 Amendment
    45  
Section 10.02 Protection of Title to Trust
    46  
Section 10.03 Notices
    48  
Section 10.04 Assignment by the Seller or the Servicer
    48  
Section 10.05 Limitations on Rights of Others
    48  
Section 10.06 Severability
    48  
Section 10.07 Separate Counterparts
    49  
Section 10.08 Headings
    49  
Section 10.09 Governing Law
    49  
Section 10.10 Assignment by Issuer
    49  
Section 10.11 Nonpetition Covenants
    49  
Section 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee
    50  
 
       
ARTICLE XI
       
 
       
Exchange Act Reporting
       
 
       
Section 11.01 Further Assurances
    50  
Section 11.02 Form 10-D Filings
    50  
Section 11.03 Form 8-K Filings
    51  
Section 11.04 Form 10-K Filings
    51  
Section 11.05 Report on Assessment of Compliance and Attestation
    51  
Section 11.06 Back-up Sarbanes-Oxley Certification
    52  
Section 11.07 Use of Subcontractors
    52  
Section 11.08 Representations and Warranties
    53  
Section 11.09 Indemnification
    53  
Section 11.10 Amendments
    54  
 
       
SCHEDULE A Schedule of Receivables
       
SCHEDULE B Location of Receivable Files
       
SCHEDULE C Schedule of YSOA
       

iii



--------------------------------------------------------------------------------



 



         
EXHIBIT A Form of Distribution Statement to Noteholders
  A-1
EXHIBIT B Form of Servicer’s Certificate
  B-1
 
       
Appendix A Item 1119 Parties
  Appendix A-1
Appendix B Minimum Servicing Criteria Assessment
  Appendix B-1
Appendix C Performance Certification (Reporting Subcontractor)
  Appendix C-1
Appendix D Performance Certification (Servicer)
  Appendix D-1

iv



--------------------------------------------------------------------------------



 



     SALE AND SERVICING AGREEMENT dated as of February 1, 2008, between
DAIMLERCHRYSLER AUTO TRUST 2008-A, a Delaware statutory trust (the “Issuer”),
and DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC, a Michigan limited
liability company, as seller and servicer.
     WHEREAS the Issuer desires to purchase a portfolio of receivables arising
in connection with automobile retail installment sale contracts generated by
DaimlerChrysler Financial Services Americas LLC in the ordinary course of
business; and
     WHEREAS DaimlerChrysler Financial Services Americas LLC is willing to sell
such receivables to, and to service such receivables on behalf of, the Issuer;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I
Definitions
     Section 1.01 Definitions. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
     “Amortizing Payment” means, with respect to each Fixed Value Receivable and
each Collection Period prior to the date on which the Fixed Value Payment
relating to such Receivable is due, the amount specified in the applicable
Contract in the payment schedule as the “Amount of Each Payment”, except that in
the case of a prepayment, liquidation or repurchase by the Seller or purchase by
the Servicer, the Amortizing Payment shall be equal to the aggregate “Amount of
Each Payment” that has not yet been paid for the period through and including
the last payment prior to the date when the Fixed Value Payment is due less the
amount of the unearned finance charges under the related Contract allocable to
such amount in accordance with the Servicer’s customary procedures.
     “Amortizing Payment Finance Charge” means, with respect to each payment
collected on a Fixed Value Receivable, the finance charge included in such
payment (as determined in accordance with the Servicer’s customary procedures)
that is allocable to the related Principal Balance.
     “Amount Financed” means (i) with respect to a Standard Receivable, the
amount advanced under such Standard Receivable toward the purchase price of the
Financed Vehicle and any related costs and (ii) with respect to a Fixed Value
Receivable, an amount equal to the present value of the fixed level payment
monthly installments (not including the amount designated as the Fixed Value
Payment) under such Fixed Value Receivable, assuming that each payment is made
on the due date in the month in which such payment is due, discounted at the APR
for such Fixed Value Receivable.
     “Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the related Contract.

 



--------------------------------------------------------------------------------



 



     “Basic Documents” means the Indenture, the Trust Agreement, the
Administration Agreement and the Purchase Agreement.
     “Certificate” has the meaning assigned to such term in the Trust Agreement.
     “Certificateholder” has the meaning assigned to such term in the Trust
Agreement.
     “Class” means any one of the classes of Notes.
     “Class A Noteholder” means the Person in whose name any Class A Note is
registered in the Note Register.
     “Class A-1 Final Scheduled Payment Date” means March 9, 2009.
     “Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.
     “Class A-1 Principal Balance” means $350,000,000.
     “Class A-2 Final Scheduled Payment Date” means October 8, 2010.
     “Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.
     “Class A-3 Final Scheduled Payment Date” means June 8, 2012.
     “Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.
     “Class A-4 Final Scheduled Payment Date” means August 8, 2014.
     “Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.
     “Class B Final Scheduled Payment Date” means August 8, 2014.
     “Class B Noteholder” means the Person in whose name a Class B Note is
registered in the Note Register.
     “Class C Final Scheduled Payment Date” means August 8, 2014.
     “Class C Noteholder” means the Person in whose name a Class C Note is
registered in the Note Register.
     “Class D Final Scheduled Payment Date” means February 8, 2015.
     “Class D Noteholder” means the Person in whose name a Class D Note is
registered in the Note Register.
     “Collection Period” means a calendar month (or in the case of the first
Collection Period, the period from but excluding January 31, 2008 to and
including February 29, 2008). The

2



--------------------------------------------------------------------------------



 



“related Collection Period” for a Payment Date is the Collection Period ending
immediately prior to such Payment Date. Unless otherwise specified, any amount
stated as of the last day of a Collection Period or as of the first day of a
Collection Period shall give effect to the following calculations as determined
as of the close of business on such last day: (1) all applications of
collections and (2) all distributions to be made on the related Payment Date.
     “Commission” means the Securities and Exchange Commission.
     “Company” means Chrysler Residual Holdco LLC, a Delaware limited liability
company, and its successor in interest.
     “Contract” means a motor vehicle retail installment sale contract.
     “Corporate Trust Office” means (i) solely for purposes of transfer,
surrender, or exchange of the Notes, DB Services Tennessee, 648 Grassmere Road,
Nashville, TN 37211-3658, Attn: Transfer Unit and (ii) for all other purposes
the principal office of the Indenture Trustee at which at any particular time
its corporate trust business shall be administered, which office at the date of
the execution of this Agreement is located at 60 Wall Street, 26th Floor, New
York, New York 10005-2858, Attention: Corporate Trust and Agency Services; or at
such other address as the Indenture Trustee may designate from time to time by
notice to the Noteholders and the Seller, or the principal corporate trust
office of any successor Indenture Trustee (of which address such successor
Indenture Trustee will notify the Noteholders and the Seller).
     “Cutoff Date” means January 31, 2008.
     “DBRS” means DBRS, Inc., or its successor.
     “DCFS” means DaimlerChrysler Financial Services Americas LLC, a Michigan
limited liability company, or its successors.
     “Dealer” means the dealer who sold a Financed Vehicle and who originated
and assigned the related Receivable to DCFS under an existing agreement between
such dealer and DCFS.
     “Delivery” when used with respect to Trust Account Property means:
     (a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical delivery, transfer thereof to the Indenture Trustee or its nominee or
custodian by physical delivery to the Indenture Trustee or its nominee or
custodian endorsed to, or registered in the name of, the Indenture Trustee or
its nominee or custodian or endorsed in blank, and, with respect to a
certificated security (as defined in Section 8-102 of the UCC) transfer thereof
(i) by delivery of such certificated security endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank
to a securities intermediary (as defined in Section 8-102 of the UCC) and the
making by such securities intermediary of entries on its books and records
identifying such certificated securities (as defined in Section 8-102 of the
UCC) of the Indenture Trustee or its nominee or custodian or (ii) by delivery
thereof to a “clearing corporation” (as defined in Section 8-102 of the UCC) and
the making by such clearing corporation of appropriate

3



--------------------------------------------------------------------------------



 



entries on its books reducing the appropriate securities account of the
transferor and increasing the appropriate securities account of a securities
intermediary by the amount of such certificated security, the identification by
the clearing corporation on its books and records that the certificated
securities are credited to the sole and exclusive securities account of the
securities intermediary, the maintenance of such certificated securities by such
clearing corporation or a custodian or the nominee of such clearing corporation
subject to the clearing corporation’s exclusive control, and the making by such
securities intermediary of entries on its books and records identifying such
certificated securities as being credited to the securities account of the
Indenture Trustee or its nominee or custodian (all of the foregoing, “Physical
Property”), and, in any event, any such Physical Property in registered form
shall be in the name of the Indenture Trustee or its nominee or custodian; and
such additional or alternative procedures as may hereafter become appropriate to
effect the complete transfer of ownership of any such Trust Account Property (as
defined herein) to the Indenture Trustee or its nominee or custodian, consistent
with changes in applicable law or regulations or the interpretation thereof;
     (b) with respect to any securities issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation or by the Federal National Mortgage Association
that are book-entry securities held through the Federal Reserve System pursuant
to Federal book-entry regulations, the following procedures, all in accordance
with applicable law, including applicable Federal regulations and Articles 8 and
9 of the UCC: book-entry registration of such Trust Account Property to an
appropriate book-entry account maintained with a Federal Reserve Bank by a
securities intermediary which is also a “depository” pursuant to applicable
Federal regulations; the identification by the Federal Reserve Bank of such
book-entry securities on its record being credited to the securities
intermediary’s securities account; the making by such securities intermediary of
entries in its books and records identifying such book-entry security held
through the Federal Reserve System pursuant to Federal book-entry regulations as
being credited to the Indenture Trustee’s securities account; and such
additional or alternative procedures as may hereafter become appropriate to
effect complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof; and
     (c) with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (a) above, registration on the books and records of the issuer thereof in
the name of the securities intermediary, the sending of a confirmation by the
securities intermediary of the purchase by the Indenture Trustee or its nominee
or custodian of such uncertificated security, the making by such securities
intermediary of entries on its books and records identifying such uncertificated
certificates as belonging to the Indenture Trustee or its nominee or custodian.
     “Deposit Account” means the account designated as such, established and
maintained pursuant to Section 5.01.
     “Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), having corporate

4



--------------------------------------------------------------------------------



 



trust powers and acting as trustee for funds deposited in such account, so long
as any of the securities of such depository institution shall have a credit
rating from each Rating Agency in one of its generic rating categories that
signifies investment grade.
     “Eligible Institution” means (a) a depository institution organized under
the laws of the United States of America or any one of the states thereof or the
District of Columbia (or any domestic branch of a foreign bank), which (i) has
either (A) a long-term unsecured debt rating of “AAA” or better by Standard &
Poor’s and Fitch and “Aaa” or better by Moody’s or (B) a certificate of deposit
rating of “A-1+” by Standard & Poor’s, “F1+” by Fitch and “P-1+” by Moody’s, or
any other long-term, short-term or certificate of deposit rating acceptable to
the Rating Agencies and (ii) whose deposits are insured by the FDIC or (b) the
corporate trust department of the Indenture Trustee or the Owner Trustee. If so
qualified, the Indenture Trustee or the Owner Trustee may be considered an
Eligible Institution for the purposes of clause (a) of this definition.
     “Eligible Investments” means, subject to the last sentence below of this
definition, book-entry securities, negotiable instruments or securities
represented by instruments in bearer or registered form which evidence:
     (a) direct obligations of, and obligations fully guaranteed as to the full
and timely payment by, the United States of America;
     (b) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any state thereof (or any domestic branch of a
foreign bank) and subject to supervision and examination by Federal or State
banking or depository institution authorities; provided, however, that at the
time of the investment or contractual commitment to invest therein, the
commercial paper or other short-term unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) thereof shall have a credit rating
from each of the Rating Agencies in the highest applicable rating category
granted thereby;
     (c) commercial paper, variable amount notes or other short term debt
obligations having, at the time of the investment or contractual commitment to
invest therein, a rating from each of the Rating Agencies in the highest
applicable rating category granted thereby;
     (d) investments in money market or common trust funds having a rating from
each of the Rating Agencies in the highest applicable rating category granted
thereby, including funds for which the Indenture Trustee or the Owner Trustee or
any of their respective Affiliates is investment manager or advisor;
     (e) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;
     (f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of

5



--------------------------------------------------------------------------------



 



the United States of America, in either case entered into with a depository
institution or trust company (acting as principal) described in clause (b);
     (g) repurchase obligations with respect to any security or whole loan,
entered into with (i) a depository institution or trust company (acting as
principal) described in clause (b) above (except that the rating referred to in
the proviso in such clause (b) shall be “A-1” or higher in the case of Standard
& Poor’s) (such depository institution or trust company being referred to in
this definition as a “financial institution”), (ii) a broker/dealer (acting as
principal) registered as a broker or dealer under Section 15 of the Exchange Act
(a “broker/dealer”) the unsecured short-term debt obligations of which are rated
at least “A-1” by Standard & Poor’s, “P-1” by Moody’s and “F1” by Fitch at the
time of entering into such repurchase obligation (a “rated broker/dealer”),
(iii) an unrated broker/dealer (an “unrated broker/dealer”), acting as
principal, that is a wholly-owned subsidiary of a non-bank holding company the
unsecured short-term debt obligations of which are rated at least “A-1” by
Standard & Poor’s, “P-1” by Moody’s and “F1” by Fitch at the time of entering
into such repurchase obligation (a “Rated Holding Company”) or (iv) an unrated
subsidiary (a “Guaranteed Counterparty”), acting as principal, that is a
wholly-owned subsidiary of a direct or indirect parent Rated Holding Company,
which guarantees such subsidiary’s obligations under such repurchase agreement;
provided that the following conditions are satisfied:
     (A) the aggregate amount of funds invested in repurchase obligations of a
financial institution, a rated broker/dealer, an unrated broker/dealer or
Guaranteed Counterparty in respect of which the Standard & Poor’s unsecured
short-term ratings are “A-1” (in the case of an unrated broker/dealer or
Guaranteed Counterparty, such rating being that of the related Rated Holding
Company) shall not exceed 20% of the sum of the then outstanding principal
amount of the Notes (there being no limit on the amount of funds that may be
invested in repurchase obligations in respect of which such Standard & Poor’s
rating is “A-1+” (in the case of an unrated broker/dealer or Guaranteed
Counterparty, such rating being that of the related Rated Holding Company));
     (B) in the case of the amount allocated to the Reserve Account, the rating
from Standard & Poor’s in respect of the unsecured short-term debt obligations
of the financial institution, rated broker/dealer, unrated broker/dealer or
Guaranteed Counterparty (in the case of an unrated broker/dealer or Guaranteed
Counterparty, such rating being that of the related Rated Holding Company) shall
be “A-1+”;
     (C) the repurchase obligation must mature within 30 days of the date on
which the Indenture Trustee or the Issuer, as applicable, enters into such
repurchase obligation;
     (D) the repurchase obligation shall not be subordinated to any other
obligation of the related financial institution, rated broker/dealer, unrated
broker/dealer or Guaranteed Counterparty;

6



--------------------------------------------------------------------------------



 



     (E) the collateral subject to the repurchase obligation is held, in the
appropriate form, by a custodial bank on behalf of the Indenture Trustee or the
Issuer, as applicable;
     (F) the repurchase obligation shall require that the collateral subject
thereto shall be marked to market daily;
     (G) in the case of a repurchase obligation of a Guaranteed Counterparty,
the following conditions shall also be satisfied:
     (i) the Indenture Trustee or the Issuer, as applicable, shall have received
an opinion of counsel (which may be in-house counsel) to the effect that the
guarantee of the related Rated Holding Company is a legal, valid and binding
agreement of the Rated Holding Company, enforceable in accordance with its
terms, subject as to enforceability to bankruptcy, insolvency, reorganization
and moratorium or other similar laws affecting creditors’ rights generally and
to general equitable principles;
     (ii) the Indenture Trustee or the Issuer, as applicable, shall have
received (x) an incumbency certificate for the signer of such guarantee,
certified by an officer of such Rated Holding Company and (y) a resolution,
certified by an officer of the Rated Holding Company, of the board of directors
(or applicable committee thereof) of the Rated Holding Company authorizing the
execution, delivery and performance of such guarantee by the Rated Holding
Company;
     (iii) the only conditions to the obligation of such Rated Holding Company
to pay on behalf of the Guaranteed Counterparty shall be that the Guaranteed
Counterparty shall not have paid under such repurchase obligation when required
(it being understood that no notice to, demand on or other action in respect of
the Guaranteed Counterparty is necessary) and that the Indenture Trustee or the
Issuer shall make a demand on the Rated Holding Company to make the payment due
under such guarantee;
     (iv) the guarantee of the Rated Holding Company shall be irrevocable with
respect to such repurchase obligation and shall not be subordinated to any other
obligation of the Rated Holding Company;
     (v) Standard & Poor’s has confirmed in writing to the Indenture Trustee or
Issuer, as applicable, that it has reviewed the form of the guarantee of the
Rated Holding Company and has determined that the issuance of such guarantee
will not result in the downgrade or withdrawal of the ratings assigned to the
Notes;
     (vi) the Issuer or the Indenture Trustee shall have provided prior written
notice to Fitch of the proposed investment in such repurchase obligation of a
Guaranteed Counterparty; and

7



--------------------------------------------------------------------------------



 



     (H) the repurchase obligation shall require that the repurchase obligation
be overcollateralized and shall provide that, upon any failure to maintain such
overcollateralization, the repurchase obligation shall become due and payable,
and unless the repurchase obligation is satisfied immediately, the collateral
subject to the repurchase agreement shall be liquidated and the proceeds applied
to satisfy the unsatisfied portion of the repurchase obligation; or
     (h) any other investment with respect to which the Issuer or the Servicer
has received written notification from the Rating Agencies that the acquisition
of such investment as an Eligible Investment will not result in a withdrawal or
downgrading of the ratings assigned to the Notes.
     Notwithstanding anything to the contrary in clauses (b) through (g) above,
the Fitch short-term rating requirement applicable to an Eligible Investment
specified in any such clause shall be (x) at least “F1” if such Eligible
Investment matures in 30 days or less from the time of investment by the Issuer
or the Indenture Trustee, as the case may be, and (y) “F1+” if such Eligible
Investment matures more than 30 days from the time of investment by the Issuer
or the Indenture Trustee, as the case may be.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “Final Scheduled Maturity Date” means February 8, 2015.
     “Financed Vehicle” means an automobile or light-duty truck, together with
all accessions thereto, securing an Obligor’s indebtedness under the respective
Standard Receivable or Fixed Value Receivable.
     “First Priority Principal Distribution Amount” means, with respect to a
Payment Date, the excess, if any, of (i) the Outstanding Amount of the Class A
Notes immediately prior to such Payment Date over (ii) (a) the Related Pool
Balance minus (b) the YSOA for such Payment Date.
     “Fitch” means Fitch, Inc., or its successor.
     “Fixed Value Finance Charge” means, with respect to each payment collected
on a Fixed Value Receivable, the finance charge included in such payment (as
determined in accordance with the Servicer’s customary procedures) that is
allocable to the related Fixed Value Payment.
     “Fixed Value Payment” means, with respect to each Fixed Value Receivable,
the amount specified on the applicable Contract as the “Amount of Fixed Value
Payment” reduced (i) in the case of a prepayment or repurchase, by the amount of
the unearned finance charges under the Contract allocable to such payment in
accordance with the Servicer’s customary procedures and (ii) in the case of a
liquidation, by the excess of Liquidation Proceeds collected by the Servicer
over the Amortizing Payment on such date.
     “Fixed Value Receivable” means any Contract listed on Schedule A (which
Schedule may be in the form of microfiche) that provides for amortization of the
loan over a series of fixed level payment monthly installments in accordance
with the simple interest method, but also requires a final payment that is
greater than the scheduled monthly payments and is due after

8



--------------------------------------------------------------------------------



 



payment of such scheduled monthly payments and that may be made by (i) payment
in full in cash of a fixed value amount, (ii) return of the Financed Vehicle to
the Servicer provided certain conditions are satisfied or (iii) refinancing the
final fixed value payment in accordance with specified conditions. No Fixed
Value Receivables will be transferred to the Trust.
     “Fixed Value Securities” has the meaning assigned to such term in
Section 2.03.
     “Form 10-D Disclosure Item” means with respect to any Person, any
litigation or governmental proceedings pending against such Person, or any of
the Issuer, the Seller, the Indenture Trustee, the Owner Trustee or the Servicer
if such Person, or in the case of the Owner Trustee or Indenture Trustee, a
Responsible Officer of such Person, has actual knowledge thereof, in each case
that would be material to the Noteholders.
     “Form 10-K Disclosure Item” means with respect to any Person, (a) any Form
10-D Disclosure Item, (b) any affiliations between such Person and any Item 1119
Party, to the extent such Person, or in the case of the Owner Trustee or
Indenture Trustee, a Responsible Officer of such Person, has actual knowledge
thereof and (c) any relationships or transactions between such Person and any
Item 1119 Party that are outside the ordinary course of business or on terms
other than would be obtained in an arm’s-length transaction with an unrelated
third party, apart from the transactions contemplated under the Basic Documents,
and that are material to the investors’ understanding of the Notes, but only to
the extent such Person, or in the case of the Owner Trustee or Indenture
Trustee, a Responsible Officer of such Person, has actual knowledge of such
relationships or transactions.
     “Indenture” means the Indenture dated as of February 1, 2008, between the
Issuer and the Indenture Trustee.
     “Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.
     “Initial Overcollateralization Amount” means $3,845,481.
     “Insolvency Event” means, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or
(b) the commencement by such Person of a voluntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

9



--------------------------------------------------------------------------------



 



     “Investment Earnings” means, with respect to any Payment Date, the
investment earnings (net of losses and investment expenses), if any, on amounts
on deposit in the Deposit Account to be applied on such Payment Date pursuant to
Section 5.01(b).
     “Issuer” means DaimlerChrysler Auto Trust 2008-A.
     “Item 1119 Party” means a party identified on Appendix A to this Agreement.
     “Lien” means a security interest, lien, charge, pledge, equity or
encumbrance of any kind, other than tax liens, mechanics’ liens and any liens
that attach to the respective Receivable by operation of law as a result of any
act or omission by the related Obligor.
     “Liquidated Receivable” means any Receivable liquidated by the Servicer
through the sale of a Financed Vehicle or otherwise.
     “Liquidation Proceeds” means, with respect to any Liquidated Receivable,
the moneys collected in respect thereof, from whatever source on a Liquidated
Receivable during the Collection Period in which such Receivable became a
Liquidated Receivable, net of the sum of any amounts expended by the Servicer in
connection with such liquidation and any amounts required by law to be remitted
to the Obligor on such Liquidated Receivable.
     “Moody’s” means Moody’s Investors Service, Inc., or its successor.
     “Note Principal Distribution Account” means the account that is named as a
subaccount to the Deposit Account and is designated as such, established and
maintained pursuant to Section 5.01.
     “Notes” means the Class A-1 Notes, Class A-2a Notes, Class A-2b Notes,
Class A-3a Notes, Class A-3b Notes, Class A-4 Notes, Class B Notes, Class C
Notes and Class D Notes.
     “Obligor” on a Receivable means the purchaser or co-purchasers of the
Financed Vehicle and any other Person who owes payments under the Receivable.
     “Officer’s Certificate” means a certificate signed by the chairman of the
board, any vice president, the controller or any assistant controller, the
president, a treasurer, assistant treasurer, secretary or assistant secretary of
the Seller, the Company or the Servicer, as appropriate.
     “OMSC Receivable” means any Standard Receivable acquired by DCFS from the
Overseas Military Sales Corporation, or its successor.
     “Opinion of Counsel” means one or more written opinions of counsel, who may
be an employee of or counsel to the Seller, the Company or the Servicer, which
counsel shall be acceptable to the Indenture Trustee, the Owner Trustee or the
Rating Agencies, as applicable.
     “Original Pool Balance” means $1,555,000,035.25.
     “Overcollateralization Amount” means, with respect to any Payment Date,
(i) the Related Pool Balance minus (ii) the Securities Amount minus (iii) the
YSOA.
     “Owner Trust Estate” has the meaning assigned to such term in the Trust
Agreement.

10



--------------------------------------------------------------------------------



 



     “Owner Trustee” means the Person acting as Owner Trustee under the Trust
Agreement, its successors in interest and any successor owner trustee under the
Trust Agreement.
     “Payment Date” means, with respect to each Collection Period, the eighth
day of the following month or, if such day is not a Business Day, the
immediately following Business Day, commencing on March 10, 2008.
     “Payment Determination Date” means, with respect to any Payment Date, the
Business Day immediately preceding such Payment Date.
     “Person” shall mean any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.
     “Physical Property” has the meaning assigned to such term in the definition
of “Delivery” above.
     “Pool Balance” means, as of the close of business on the last day of a
Collection Period, the aggregate Principal Balance of the Receivables as of such
day (excluding Purchased Receivables and Liquidated Receivables).
     “Principal Balance” of a Receivable, as of the close of business on any
date of determination, means the Amount Financed minus the sum of (i) the
portion of all payments made by or on behalf of the related Obligor on or prior
to such day and allocable to principal using the Simple Interest Method and
(ii) the principal portion of the Purchase Amount paid with respect to the
Receivable.
     “Purchase Agreement” means the Purchase Agreement dated as of February 1,
2008, between the Seller and the Company.
     “Purchase Amount” means the amount, as of the close of business on the last
day of a Collection Period, required to prepay in full a Receivable under the
terms thereof including interest to the end of the month of purchase.
     “Purchased Receivable” means a Receivable purchased as of the close of
business on the last day of a Collection Period by the Servicer pursuant to
Section 4.07 or by the Seller pursuant to Section 3.02.
     “Rating Agency” means Standard & Poor’s, Moody’s and Fitch or, if no such
organization or successor is any longer in existence, a nationally recognized
statistical rating organization or other comparable Person designated by the
Seller, notice of which designation shall be given to the Indenture Trustee, the
Owner Trustee and the Servicer. Any notice required to be given to a Rating
Agency pursuant to this Agreement shall also be given to DBRS, although DBRS
shall not be deemed to be a Rating Agency for any purposes of this Agreement.
     “Rating Agency Condition” means, with respect to any action, that each
Rating Agency shall have been given 10 days’ (or such shorter period as shall be
acceptable to each Rating Agency) prior notice thereof and that each of Moody’s
and Standard & Poor’s shall have notified the Seller, the Company, the Servicer,
the Owner Trustee and the Indenture Trustee in writing that such action will not
result in a reduction or withdrawal of the then current rating of the

11



--------------------------------------------------------------------------------



 



Senior Notes; provided, however, that upon payment in full of the Senior Notes,
“Rating Agency Condition” means, with respect to any action, that the Holders of
a majority of the Class D Stated Principal Amount of the Class D Notes shall
have consented in writing prior to the taking of such action.
     “Receivable” means (i) any Standard Receivable and (ii) the Amortizing
Payments with respect to any Fixed Value Receivable.
     “Receivable Files” means the documents specified in Section 3.03.
     “Regulation AB” means subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.
     “Related Pool Balance” means, with respect to any Payment Date, the Pool
Balance as of the end of the related Collection Period.
     “Reportable Event” means any event required to be reported on Form 8-K, and
in any event, the following:
     (a) entry into a definitive agreement related to the Issuer, the Notes or
the Receivables, or an amendment to a Basic Document, even if the Seller is not
a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB), it being understood that the
event specified in this clause (a) shall not apply to a Person other than the
Seller if the Seller is a party to such agreement;
     (b) termination of a Basic Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB), it being understood that the
event specified in this clause (b) shall not apply to a Person other than the
Seller if the Seller is a party to such agreement;
     (c) with respect to the Servicer only, the occurrence of a Servicing
Default or an Event of Default;
     (d) the resignation, removal, replacement, substitution of the Indenture
Trustee, the Owner Trustee or any Co-Trustee only as applicable to each party;
     (e) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture; and
     (f) with respect to the Servicer only, if the Servicer becomes aware of any
bankruptcy or receivership of the Seller, the Indenture Trustee, the Owner
Trustee, any

12



--------------------------------------------------------------------------------



 



enhancement or support provider contemplated by Item 1114(b) or 1115 of
Regulation AB, or other material party contemplated by Item 1100(d)(1) of
Regulation AB.
     “Reporting Subcontractor” means with respect to a Person, any Subcontractor
determined by such Person pursuant to Section 11.07 to be “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB. References
to a Reporting Subcontractor shall refer only to the Subcontractor of such
Person and shall not refer to Subcontractors generally.
     “Required Principal Distribution Amount” means, with respect to a Payment
Date, the greater of (i) the Outstanding Amount of the Class A-1 Notes
immediately prior to such Payment Date and (ii) the excess, if any, of (a) the
Outstanding Amount of the Senior Notes immediately prior to such Payment Date
over (b) (I) the Related Pool Balance for such Payment Date minus (II) the YSOA
for such Payment Date minus (III) the Target Overcollateralization Amount for
such Payment Date.
     “Reserve Account” means the account that is named as a subaccount to the
Deposit Account and is designated as such, established and maintained pursuant
to Section 5.01.
     “Reserve Account Initial Deposit” means the initial deposit of cash and
Eligible Investments in the amount of $7,537,000 made by the Seller into the
Deposit Account on the Closing Date.
     “Sarbanes-Oxley Certificate” means the certification concerning the Trust
to be signed by an officer of the Servicer and submitted to the Securities and
Exchange Commission pursuant to the Sarbanes-Oxley Act of 2002.
     “Second Priority Principal Distribution Amount” means, with respect to a
Payment Date, (A) the excess, if any, of (i) the Outstanding Amount of the
Class A Notes and the Class B Notes immediately prior to such Payment Date over
(ii) (a) the Related Pool Balance minus (b) the YSOA for such Payment Date,
minus (B) the First Priority Principal Distribution Amount.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Amount” means, with respect to any Payment Date, the sum of the
aggregate Outstanding Amount of the Senior Notes after giving effect to payments
of principal made on the Senior Notes on such Payment Date.
     “Seller” means DCFS and its successors in interest to the extent permitted
hereunder.
     “Senior Notes” means Class A-1 Notes, Class A-2 Notes, Class A-3 Notes,
Class A-4 Notes, Class B Notes and Class C Notes.
     “Servicer” means DCFS, as the servicer of the Receivables, and each
successor to DCFS (in the same capacity) pursuant to Section 7.03 or 8.02.
     “Servicer Default” means an event specified in Section 8.01.
     “Servicer’s Certificate” means a certificate of the Servicer delivered
pursuant to Section 4.09, substantially in the form of Exhibit B.

13



--------------------------------------------------------------------------------



 



     “Servicing Criteria” means the servicing criteria set forth in Item 1122(d)
of Regulation AB.
     “Servicing Fee” means the fee payable to the Servicer for services rendered
during each Collection Period, determined pursuant to Section 4.08.
     “Servicing Fee Rate” means 1/12 of 1.00%.
     “Simple Interest Method” means the method of allocating a fixed level
payment to principal and interest, pursuant to which the portion of such payment
that is allocated to interest is equal to the product of the fixed rate of
interest multiplied by the unpaid principal balance multiplied by a fraction,
the numerator of which is the number of days elapsed since the preceding payment
of interest was made, the denominator of which is 365, and the remainder of such
payment is allocable to principal.
     “Simple Interest Receivable” means any Receivable under which the portion
of a payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.
     “Specified Reserve Amount” means, with respect to any Payment Date, an
amount equal to the Reserve Account Initial Deposit.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., or its successor.
     “Standard Receivable” means any Contract listed on Schedule A (which
Schedule may be in the form of microfiche) that is not a Fixed Value Receivable.
     “Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of Receivables but performs
one or more discrete functions identified in Item 1122(d) of Regulation AB with
respect to the Receivables under the direction or authority of the Servicer or
the Indenture Trustee.
     “Subordinated Termination Payment” means any termination payment required
to be made by the Issuer to the Hedge Counterparty pursuant to a Hedge in the
event of a termination of such Hedge in respect of which such Hedge Counterparty
is the “defaulting party” or sole “affected party” (each as defined in the
applicable Hedge).
     “Target Overcollateralization Amount” means, with respect to a Payment
Date, the greater of (A) the product of 4.00% times P and (B) the OC Floor,
where:
     P = (a) the Related Pool Balance for such Payment Date minus (b) the YSOA
for such Payment Date
     OC Floor = the lesser of (a) P and (b) the product of 1.00% times Pi
     Pi = the Original Pool Balance minus the initial YSOA

14



--------------------------------------------------------------------------------



 



     “Third Priority Principal Distribution Amount” means, with respect to a
Payment Date, (A) the excess, if any, of (i) the Outstanding Amount of the
Class A Notes, the Class B Notes and the Class C Notes immediately prior to such
Payment Date over (ii) (a) the Related Pool Balance minus (b) the YSOA for such
Payment Date, minus (B) the First Priority Principal Distribution Amount, minus
(C) the Second Priority Principal Distribution Amount.
     “Total Distribution Amount” means, for any Payment Date and the Collection
Period preceding such Payment Date, the sum of the following amounts, without
duplication: (a) all collections on Receivables (including payments relating to
refunds of extended warranty protection plan costs or of physical damage, credit
life or disability insurance policy premiums, but only to the extent that such
costs or premiums were financed by the respective obligor as of the date of the
related Contract), (b) all Liquidation Proceeds of Receivables that became
Liquidated Receivables in accordance with the Servicer’s customary servicing
procedures, (c) the Purchase Amount of each Receivable that became a Purchased
Receivable in such Collection Period, (d) the aggregate net amounts payable to
the Issuer under the Hedges on such Payment Date and (e) Investment Earnings
deposited in the Deposit Account during such Collection Period.
     “Trust” means the Issuer.
     “Trust Account Property” means the Deposit Account, all amounts and
investments held from time to time in the Deposit Account (whether in the form
of deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise), including the Reserve Account Initial Deposit, and all
proceeds of the foregoing.
     “Trust Agreement” means the Second Amended and Restated Trust Agreement
dated as of February 1, 2008, among the Seller, DaimlerChrysler Retail
Receivables LLC and the Owner Trustee.
     “Trust Officer” means, in the case of the Indenture Trustee, any Officer
within the Corporate Trust Office of the Indenture Trustee, including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject and, with respect to the Owner Trustee, any officer or any agent acting
pursuant to a power of attorney by the Owner Trustee in the Corporate Trust
Administration Department of the Owner Trustee with direct responsibility for
the administration of the Trust Agreement and the Basic Documents on behalf of
the Owner Trustee.
     “YSOA” means, with respect to a Payment Date, the dollar amount set forth
opposite such Payment Date in Schedule YSOA; provided that the YSOA for a
Payment Date shall not be greater than the Related Pool Balance for such Payment
Date.
     Section 1.02 Other Definitional Provisions. (a) Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Indenture.

15



--------------------------------------------------------------------------------



 



     (b) All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
     (c) As used in this Agreement and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained in this Agreement or in any
such certificate or other document shall control.
     (d) The words “hereof”, “herein”, “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Article, Section, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” and its variants shall be deemed to be
followed by “without limitation”.
     (e) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
     (f) Any agreement, instrument or statute defined or referred to herein or
in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
     (g) For all purposes of this Agreement and the Basic Documents, interest
with respect to all Classes of Senior Notes other than the Class A-1 Notes, the
Class A-2b Notes and the Class A-3b Notes, shall be computed on the basis of a
360-day year consisting of twelve 30-day months; interest with respect to the
Class A-1 Notes shall be computed on the basis of the actual number of days in
each applicable Class A-1 Interest Accrual Period divided by 360; and interest
with respect to the Class A-2b Notes and the Class A-3b Notes shall be computed
on the basis of the actual number of days in each applicable Floating Rate
Interest Accrual Period divided by 360.
ARTICLE II
Conveyance of Receivables
     Section 2.01 Conveyance of Receivables. In consideration of the Issuer’s
delivery to or upon the order of the Seller of $1,030,740,805.55 (which amount
represents the Original Pool Balance less (i) the Reserve Account Initial
Deposit, (ii) the Initial Overcollateralization Amount, (iii) the initial YSOA,
(iv) the Class A-1 Principal Balance, (v) the purchase price paid by the Seller
to the Issuer for the Class B Notes, the Class C Notes, the Class D Notes and
the

16



--------------------------------------------------------------------------------



 



Certificate and (vi) certain other discounts and expenses of the Issuer), the
Seller does hereby sell, transfer, assign, set over and otherwise convey to the
Issuer, without recourse (subject to the obligations of the Seller set forth
herein), all right, title and interest of the Seller in and to:
     (a) the Receivables and all moneys received thereon after January 31, 2008;
     (b) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;
     (c) any proceeds with respect to the Receivables from claims on any
physical damage, credit life or disability insurance policies covering Financed
Vehicles or Obligors;
     (d) any proceeds from recourse to Dealers with respect to Receivables with
respect to which the Servicer has determined in accordance with its customary
servicing procedures that eventual payment in full is unlikely;
     (e) any Financed Vehicle that shall have secured a Receivable and shall
have been acquired by or on behalf of the Seller, the Servicer or the Trust;
     (f) all funds on deposit from time to time in the Deposit Account
(including without limitation any subaccount thereof), including the Reserve
Account Initial Deposit, and in all investments and proceeds thereof (including
all income thereon); and
     (g) the proceeds of any and all of the foregoing.
     The Seller hereby directs the Issuer to issue (i) the Class B Notes, the
Class C Notes, the Class D Notes and the Certificates to the order of Deutsche
Bank Trust Company Americas (in its capacity as the indenture trustee to
Chrysler Retail Residual Trust) pursuant to the Indenture dated as of August 3,
2007 between Chrysler Retail Residual Trust, as issuer, and Deutsche Bank Trust
Company Americas, as indenture trustee (as amended and supplemented from time to
time). The Seller and the Issuer acknowledge that $350,000,000 of the purchase
price of the Receivables owed by the Issuer to the Seller pursuant to this
Section 2.01 (which amount is not included in the first sentence of
Section 2.01) shall be offset by the Issuer against delivery of the Class A-1
Notes to the order of the Seller.
     Section 2.02 Conveyance of Fixed Value Payments and Fixed Value Finance
Charges. Promptly following the transfer to the Issuer of the Receivables on the
Closing Date, the Issuer shall, without further action hereunder, be deemed to
sell, transfer, assign, set over and otherwise convey to the Seller, effective
as of the Closing Date, without recourse, representation or warranty, all the
right, title and interest of the Issuer in and to the Fixed Value Payments and
the Fixed Value Finance Charges, if any, all monies due and to become due and
all amounts received with respect thereto and all proceeds thereof, subject to
Section 5.03(b).
     Section 2.03 Fixed Value Securities. (a) At any time after the Closing
Date, at the option of the Seller and upon 10 days prior notice to the Owner
Trustee and the Indenture Trustee, the Seller will be permitted to sell to the
Issuer, and the Issuer shall be obligated to

17



--------------------------------------------------------------------------------



 



purchase from the Seller (subject to the availability of funds), all or any
portion of the Fixed Value Payments and/or Fixed Value Finance Charges, if any,
subject to the terms and conditions described below. Upon any such sale, (x) the
Seller and the Owner Trustee will enter into an amendment to this Agreement and
the Basic Documents to provide for, at the election of the Seller, the issuance
of certificates representing ownership interests in the Trust to the extent of
such Fixed Value Payments and/or Fixed Value Finance Charges or the issuance of
indebtedness by the Issuer secured by such Fixed Value Payments (collectively,
the “Fixed Value Securities”) and to make any other provisions herein or therein
that are necessary or desirable in connection therewith and (y) the Owner
Trustee will enter into any other agreements or instruments related thereto as
requested by the Seller; provided, however, that the Owner Trustee may, but
shall not be obligated to, enter into any such amendment, agreement or
instrument that affects the Owner Trustee’s own rights, duties or immunities
under this Agreement or any other Basic Document; and provided, further, that
the obligation of the Issuer to purchase such Fixed Value Payments and/or Fixed
Value Finance Charges and of the Owner Trustee to enter into any such amendment
or other agreement or instrument is subject to the following conditions
precedent:
     (i) such amendment and other agreements and instruments, in forms
satisfactory to the Owner Trustee and, in the case of amendments or agreements
to be executed and delivered by the Indenture Trustee, in forms satisfactory to
the Indenture Trustee, shall have been executed by each other party thereto and
delivered to the Owner Trustee or the Indenture Trustee as appropriate;
     (ii) the Seller shall have delivered to the Owner Trustee and the Indenture
Trustee an Officer’s Certificate and an Opinion of Counsel to the effect that
each condition precedent (including the requirement with respect to all required
filings) provided by this Section has been complied with and such amendment or
other agreement or instrument is authorized or permitted by this Agreement;
     (iii) the Rating Agency Condition shall have been satisfied with respect to
such sale and issuance;
     (iv) such sale and issuance and such amendment or other agreement or
instrument shall not adversely affect in any material respect the interest of
any Noteholder or Certificateholder, and the Seller shall have provided to the
Owner Trustee and the Indenture Trustee an Officer’s Certificate to such effect;
     (v) the Owner Trustee and the Indenture Trustee shall have received an
Opinion of Counsel to the effect that such sale and issuance will not have any
material tax consequence to any Noteholder or Certificateholder; and
     (vi) all filings and other actions required to continue the first perfected
interest of the Trust in the Owner Trust Estate and the Indenture Trustee in the
Collateral shall have been duly made or taken by the Seller.
     (b) Except as described in Section 10.04, the Seller will not sell,
transfer, assign, set over or otherwise convey the Fixed Value Payments and
Fixed Value Finance Charges other than to the Issuer pursuant to paragraph (a).

18



--------------------------------------------------------------------------------



 



ARTICLE III
The Receivables
     Section 3.01 Representations and Warranties of Seller with Respect to the
Receivables. The Seller makes the following representations and warranties as to
the Receivables on which the Issuer is deemed to have relied in acquiring the
Receivables. Such representations and warranties speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
sale, transfer and assignment of the Receivables to the Issuer and the pledge
thereof to the Indenture Trustee pursuant to the Indenture.
     (a) Characteristics of Receivables. Each Standard Receivable and Fixed
Value Receivable (A) was originated in the United States of America by a Dealer
for the retail sale of a Financed Vehicle in the ordinary course of such
Dealer’s business, was fully and properly executed by the parties thereto, was
purchased by the Seller from such Dealer under an existing dealer agreement,
(B) has created or shall create a valid, subsisting and enforceable first
priority security interest in favor of the Seller and is assignable by the
Seller to the Issuer and by the Issuer to the Indenture Trustee, (C) contains
customary and enforceable provisions such that the rights and remedies of the
holder thereof are adequate for realization against the collateral of the
benefits of the security, and (D) generally provides for level monthly payments
(provided, that the payment in the first or last month in the life of the
Standard Receivable or Fixed Value Receivable may be minimally different from
the level payments and that the payment in the last month of a Fixed Value
Receivable may be a Fixed Value Payment) that fully amortize the Amount Financed
by maturity and yield interest at the Annual Percentage Rate. No Receivable
conveyed to the Issuer on the Closing Date is an OMSC Receivable or has
forced-placed physical damage insurance.
     (b) Schedule of Receivables. The information set forth in Schedule A to
this Agreement is true and correct in all material respects as of the close of
business on the applicable Cutoff Date, and no selection procedures believed to
be adverse to the Noteholders or Certificateholders were utilized in selecting
the Receivables. The computer tape or other listing regarding the Standard
Receivables and the Fixed Value Receivables made available to the Issuer and its
assigns (which computer tape or other listing is required to be delivered as
specified herein) is true and correct in all respects.
     (c) Compliance with Law. Each Standard Receivable and Fixed Value
Receivable and the sale of the Financed Vehicle complied at the time it was
originated or made and, at the execution of this Agreement, complies in all
material respects with all requirements of applicable federal, state and local
laws and regulations thereunder, including usury laws, the federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations B and Z, the Texas Consumer Credit Code and State adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code, and other
consumer credit laws and equal credit opportunity and disclosure laws.

19



--------------------------------------------------------------------------------



 



     (d) Binding Obligation. Each Standard Receivable and Fixed Value Receivable
represents the genuine, legal, valid and binding payment obligation in writing
of the Obligor, enforceable by the holder thereof in accordance with its terms.
     (e) No Government Obligor. None of the Standard Receivables or Fixed Value
Receivables is due from the United States of America or any State or from any
agency, department or instrumentality of the United States of America or any
State.
     (f) Security Interest in Financed Vehicle. Immediately prior to the sale,
assignment and transfer thereof, each Standard Receivable and Fixed Value
Receivable shall be secured by a validly perfected first security interest in
the Financed Vehicle in favor of the Seller as secured party or all necessary
and appropriate actions have been commenced that would result in the valid
perfection of a first security interest in the Financed Vehicle in favor of the
Seller as secured party.
     (g) Receivables in Force. No Standard Receivable or Fixed Value Receivable
has been satisfied, subordinated or rescinded, nor has any Financed Vehicle been
released from the lien granted by the related Standard Receivable or Fixed Value
Receivable in whole or in part.
     (h) No Amendments. No Standard Receivable or Fixed Value Receivable has
been amended such that the amount of the Obligor’s scheduled payments has been
increased.
     (i) No Waiver. No provision of a Standard Receivable or Fixed Value
Receivable has been waived.
     (j) No Defenses. No right of rescission, setoff, counterclaim or defense
has been asserted or threatened with respect to any Standard Receivable or Fixed
Value Receivable.
     (k) No Liens. To the best of the Seller’s knowledge, no liens or claims
have been filed for work, labor or materials relating to a Financed Vehicle that
are liens prior to, or equal to or coordinate with, the security interest in the
Financed Vehicle granted by any Standard Receivable or Fixed Value Receivable.
     (l) No Default. No Standard Receivable or Fixed Value Receivable has a
payment that is more than 30 days overdue as of the related Cutoff Date, and,
except as permitted in this paragraph, no default, breach, violation or event
permitting acceleration under the terms of any Standard Receivable or Fixed
Value Receivable has occurred; and no continuing condition that with notice or
the lapse of time would constitute a default, breach, violation or event
permitting acceleration under the terms of any Standard Receivable or Fixed
Value Receivable has arisen; and the Seller has not waived and shall not waive
any of the foregoing.
     (m) Insurance. The Seller, in accordance with its customary procedures, has
determined that, at the origination of the Standard Receivable or Fixed Value
Receivable, the Obligor had obtained physical damage insurance covering the
Financed Vehicle and

20



--------------------------------------------------------------------------------



 



under the terms of the Standard Receivable and Fixed Value Receivable the
Obligor is required to maintain such insurance.
     (n) Title. It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Standard Receivables and
Fixed Value Receivables from the Seller to the Issuer and that the beneficial
interest in and title to the Standard Receivables and Fixed Value Receivables
not be part of the debtor’s estate in the event of the filing of a bankruptcy
petition by or against the Seller under any bankruptcy law. No Standard
Receivable or Fixed Value Receivable has been sold, transferred, assigned or
pledged by the Seller to any Person other than the Issuer. Immediately prior to
the transfer and assignment herein contemplated, the Seller had good and
marketable title to each Standard Receivable and Fixed Value Receivable free and
clear of all Liens, encumbrances, security interests and rights of others and,
immediately upon the transfer thereof, the Issuer shall have good and marketable
title to each Standard Receivable and Fixed Value Receivable, free and clear of
all Liens, encumbrances, security interests and rights of others; and the
transfer has been perfected under the UCC.
     (o) Lawful Assignment. No Standard Receivable or Fixed Value Receivable has
been originated in, or is subject to the laws of, any jurisdiction under which
the sale, transfer and assignment of such Standard Receivable or Fixed Value
Receivable or any Receivable under this Agreement or the Indenture is unlawful,
void or voidable.
     (p) All Filings Made. All filings (including UCC filings) necessary in any
jurisdiction to give the Issuer a first perfected ownership interest in the
Standard Receivable and Fixed Value Receivables, and to give the Indenture
Trustee a first perfected security interest therein, shall have been made.
     (q) One Original. There is only one original executed copy of each Standard
Receivable and Fixed Value Receivable.
     (r) Maturity of Receivables. Each Standard Receivable and Fixed Value
Receivable has a final maturity date on or before January 31, 2014.
     (s) Scheduled Payments. (A) Each Standard Receivable and Fixed Value
Receivable has a first scheduled due date on or prior to the end of the month
following the related Cutoff Date and (B) no Standard Receivable or Fixed Value
Receivable has a payment that is more than 30 days overdue as of the related
Cutoff Date, and has a final scheduled payment date no later than the Final
Scheduled Maturity Date.
     (t) Location of Receivable Files. The Receivable Files are kept at one or
more of the locations listed in Schedule B.
     (u) Remaining Maturity. The latest scheduled maturity of any Standard
Receivable or Fixed Value Receivable shall be no later than the Final Scheduled
Maturity Date.
     (v) Outstanding Principal Balance. Each Standard Receivable and Fixed Value
Receivable has an outstanding principal balance of at least $1,000.00.

21



--------------------------------------------------------------------------------



 



     (w) No Bankruptcies. No Obligor on any Standard Receivable or Fixed Value
Receivable as of the related Cutoff Date was noted in the related Receivable
File as the subject of a bankruptcy proceeding.
     (x) No Repossessions. No Financed Vehicle securing any Standard Receivable
or Fixed Value Receivable is in repossession status.
     (y) Chattel Paper. Each Standard Receivable and Fixed Value Receivable
constitutes “tangible chattel paper” as defined in the UCC.
     (z) Agreement. The representations of the Seller in Section 6.01 are true
and correct.
     (aa) Financing. As of the Cutoff Date, approximately 82.17% of the
aggregate principal balance of the Receivables, constituting approximately
75.42% of the number of Receivables, represents new vehicles; all of the
Receivables are Simple Interest Receivables; and none of the Receivables are
Fixed Value Receivables. The aggregate principal balance of the Receivables, as
of the Cutoff Date is $1,555,000,035.25.
     Section 3.02 Repurchase upon Breach. The Seller, the Servicer or the Owner
Trustee, as the case may be, shall inform the other parties to this Agreement
and the Indenture Trustee promptly, in writing, upon the discovery of any breach
of the Seller’s representations and warranties made pursuant to Section 3.01 or
6.01. Unless any such breach shall have been cured by the last day of the second
Collection Period following the discovery thereof by the Owner Trustee or
receipt by the Owner Trustee of written notice from the Seller or the Servicer
of such breach, the Seller shall be obligated to repurchase any Receivable
materially and adversely affected by any such breach as of such last day (or, at
the Seller’s option, the last day of the first Collection Period following the
discovery). In consideration of the repurchase of any such Receivable, the
Seller shall remit the Purchase Amount, in the manner specified in Section 5.04.
Subject to the provisions of Section 6.03, the sole remedy of the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders or the Certificateholders
with respect to a breach of representations and warranties pursuant to
Section 3.01 and the agreement contained in this Section shall be to require the
Seller to repurchase Receivables pursuant to this Section, subject to the
conditions contained herein.
     Section 3.03 Custody of Receivable Files. To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer hereby
revocably appoints the Servicer, and the Servicer hereby accepts such
appointment, to act for the benefit of the Issuer and the Indenture Trustee as
custodian of the following documents or instruments which are hereby or will
hereby be constructively delivered to the Indenture Trustee, as pledgee of the
Issuer, as of the Closing Date with respect to each Receivable:
     (a) the fully executed original of the Standard Receivable or Fixed Value
Receivable;
     (b) the original credit application fully executed by the Obligor;

22



--------------------------------------------------------------------------------



 



     (c) the original certificate of title or such documents that the Servicer
or the Seller shall keep on file, in accordance with its customary procedures,
evidencing the security interest of the Seller in the Financed Vehicle; and
     (d) any and all other documents that the Servicer or the Seller shall keep
on file, in accordance with its customary procedures, relating to a Standard
Receivable or Fixed Value Receivable, an Obligor or a Financed Vehicle.
     Section 3.04 Duties of Servicer as Custodian. (a) Safekeeping. The Servicer
shall hold the Receivable Files as custodian for the benefit of the Issuer and
maintain such accurate and complete accounts, records and computer systems
pertaining to each Receivable File as shall enable the Issuer to comply with
this Agreement. In performing its duties as custodian the Servicer shall act
with reasonable care, using that degree of skill and attention that the Servicer
exercises with respect to the receivable files relating to all comparable
automotive receivables that the Servicer services for itself or others. The
Servicer shall conduct, or cause to be conducted, periodic audits of the
Receivable Files held by it under this Agreement and of the related accounts,
records and computer systems, in such a manner as shall enable the Issuer or the
Indenture Trustee to verify the accuracy of the Servicer’s record keeping. The
Servicer shall promptly report to the Issuer and the Indenture Trustee any
failure on its part to hold the Receivable Files and maintain its accounts,
records and computer systems as herein provided and shall promptly take
appropriate action to remedy any such failure. Nothing herein shall be deemed to
require an initial review or any periodic review by the Issuer or the Indenture
Trustee of the Receivable Files.
     (b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File at one of its offices specified in Schedule B or at such other
office as shall be specified to the Issuer and the Indenture Trustee by written
notice not later than 90 days after any change in location. The Servicer shall
make available to the Issuer and the Indenture Trustee or their respective duly
authorized representatives, attorneys or auditors a list of locations of the
Receivable Files and the related accounts, records and computer systems
maintained by the Servicer at such times during normal business hours as the
Issuer or the Indenture Trustee shall instruct.
     (c) Release of Documents. Upon instruction from the Indenture Trustee, the
Servicer shall release any Receivable File to the Indenture Trustee, the
Indenture Trustee’s agent or the Indenture Trustee’s designee, as the case may
be, at such place or places as the Indenture Trustee may designate, as soon as
practicable.
     Section 3.05 Instructions; Authority To Act         . The Servicer shall be
deemed to have received proper instructions with respect to the Receivable Files
upon its receipt of written instructions signed by a Trust Officer of the
Indenture Trustee.
     Section 3.06 Custodian’s Indemnification. The Servicer as custodian shall
indemnify the Trust, the Owner Trustee and the Indenture Trustee and each of
their respective officers, directors, employees and agents for any and all
liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against the Trust, the Owner Trustee or the Indenture Trustee or any of their
respective officers, directors, employees and agents as the result of any
improper act or omission in any way relating to the maintenance and custody by
the Servicer as custodian of the

23



--------------------------------------------------------------------------------



 



Receivable Files; provided, however, that the Servicer shall not be liable to
the Owner Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Owner Trustee, and the Servicer
shall not be liable to the Indenture Trustee for any portion of any such amount
resulting from the willful misfeasance, bad faith or negligence of the Indenture
Trustee.
     Section 3.07 Effective Period and Termination. The Servicer’s appointment
as custodian shall become effective as of the Cutoff Date and shall continue in
full force and effect until terminated pursuant to this Section. If DCFS shall
resign as Servicer in accordance with the provisions of this Agreement or if all
of the rights and obligations of any Servicer shall have been terminated under
Section 8.01, the appointment of such Servicer as custodian shall be terminated
by the Indenture Trustee or by the Holders of Notes evidencing not less than 25%
of the Outstanding Amount of the Notes or, with the consent of Holders of the
Notes evidencing not less than 25% of the Outstanding Amount of the Notes, by
the Owner Trustee, in the same manner as the Indenture Trustee or such Holders
may terminate the rights and obligations of the Servicer under Section 8.01. The
Indenture Trustee or, with the consent of the Indenture Trustee, the Owner
Trustee may terminate the Servicer’s appointment as custodian, with cause, at
any time upon written notification to the Servicer and, without cause, upon
30 days’ prior written notification to the Servicer. As soon as practicable
after any termination of such appointment, the Servicer shall deliver the
Receivable Files to the Indenture Trustee or the Indenture Trustee’s agent at
such place or places as the Indenture Trustee may reasonably designate.
     Section 3.08 Representations and Warranties as to the Security Interest of
the Issuer in the Receivables. The Seller makes the following representations
and warranties to the Issuer. The representations and warranties speak as of the
execution and delivery of this Agreement and as of the Closing Date, and shall
survive the sale of the Trust Estate to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.
     (a) This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Trust, which security
interest is prior to all other Liens, and is enforceable as such as against
creditors of and purchasers from the Seller.
     (b) The Receivables constitute “tangible chattel paper” within the meaning
of Article 9 of the UCC.
     (c) The Seller owns and has good and marketable title to the Receivables
free and clear of any lien, claim or encumbrance of any Person.
     (d) The Seller has caused or will have caused, within ten days, the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Receivables granted to the Issuer hereunder.
     (e) Other than the security interest granted to the Issuer pursuant to this
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the

24



--------------------------------------------------------------------------------



 



Seller hereunder or that has been terminated. The Seller is not aware of any
judgment or tax lien filings against it.
     (f) The Servicer as custodian for the Issuer has in its possession all
original copies of the contracts that constitute or evidence the Receivables.
The contracts that constitute or evidence the Receivables do not have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Issuer.
ARTICLE IV
Administration and Servicing of Receivables
     Section 4.01 Duties of Servicer. The Servicer, for the benefit of the
Issuer (to the extent provided herein), shall manage, service, administer and
make collections on the Receivables (other than Purchased Receivables) with
reasonable care, using that degree of skill and attention that the Servicer
exercises with respect to all comparable automotive receivables that it services
for itself or others. The Servicer’s duties shall include collection and posting
of all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending payment coupons to Obligors, reporting tax
information to Obligors, accounting for collections and furnishing monthly and
annual statements to the Owner Trustee and the Indenture Trustee with respect to
distributions. Subject to the provisions of Section 4.02, the Servicer shall
follow its customary standards, policies and procedures in performing its duties
as Servicer. Without limiting the generality of the foregoing, the Servicer is
authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Certificateholders and the
Noteholders or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Receivables or to the Financed Vehicles
securing such Receivables. If the Servicer shall commence a legal proceeding to
enforce a Receivable, the Issuer (in the case of a Receivable other than a
Purchased Receivable) shall thereupon be deemed to have automatically assigned,
solely for the purpose of collection, such Receivable to the Servicer. If in any
enforcement suit or legal proceeding it shall be held that the Servicer may not
enforce a Receivable on the ground that it shall not be a real party in interest
or a holder entitled to enforce such Receivable, the Owner Trustee shall, at the
Servicer’s expense and direction, take steps to enforce such Receivable,
including bringing suit in its name or the name of the Owner Trustee, the
Indenture Trustee, the Certificateholders or the Noteholders. The Owner Trustee
shall upon the written request of the Servicer furnish the Servicer with any
powers of attorney and other documents reasonably necessary or appropriate to
enable the Servicer to carry out its servicing and administrative duties
hereunder.
     Section 4.02 Collection and Allocation of Receivable Payments. The Servicer
shall make reasonable efforts to collect all payments called for under the terms
and provisions of the Receivables as and when the same shall become due and
shall follow such collection procedures as it follows with respect to all
comparable automotive receivables that it services for itself or others. The
Servicer shall allocate collections between principal and interest in accordance
with the customary servicing procedures it follows with respect to all
comparable automotive receivables that it services for itself or others. The
Servicer may grant extensions, rebates or adjustments on a Standard Receivable
or Fixed Value Receivable; provided, however, that if the Servicer extends the
date for final payment by the Obligor of any Receivable beyond the Final
Scheduled Maturity Date, it shall promptly repurchase the Standard Receivable or
Fixed Value

25



--------------------------------------------------------------------------------



 



Receivable from the Issuer in accordance with the terms of Section 4.07. The
Servicer may in its discretion waive any late payment charge or any other fees
that may be collected in the ordinary course of servicing a Standard Receivable
or Fixed Value Receivable. The Servicer shall not agree to any alteration of the
interest rate or the originally scheduled payments on any Standard Receivable or
Fixed Value Receivable.
     Section 4.03 Realization upon Receivables. On behalf of the Issuer, the
Servicer shall use its best efforts, consistent with its customary servicing
procedures, to repossess or otherwise convert the ownership of the Financed
Vehicle securing any Receivable as to which the Servicer shall have determined
eventual payment in full is unlikely. The Servicer shall follow such customary
and usual practices and procedures as it shall deem necessary or advisable in
its servicing of automotive receivables, which may include reasonable efforts to
realize upon any recourse to Dealers and selling the Financed Vehicle at public
or private sale. The foregoing shall be subject to the provision that, in any
case in which the Financed Vehicle shall have suffered damage, the Servicer
shall not expend funds in connection with the repair or the repossession of such
Financed Vehicle unless it shall determine in its discretion that such repair
and/or repossession will increase the Liquidation Proceeds by an amount greater
than the amount of such expenses.
     Section 4.04 Physical Damage Insurance. The Servicer shall, in accordance
with its customary servicing procedures, require that each Obligor shall have
obtained physical damage insurance covering the Financed Vehicle as of the
execution of the Standard Receivable or Fixed Value Receivable.
     Section 4.05 Maintenance of Security Interests in Financed Vehicles
        . The Servicer shall, in accordance with its customary servicing
procedures, take such steps as are necessary to maintain perfection of the
security interest created by each Standard Receivable and Fixed Value Receivable
in the related Financed Vehicle. The Servicer is hereby authorized to take such
steps as are necessary to re-perfect such security interest on behalf of the
Issuer and the Indenture Trustee in the event of the relocation of a Financed
Vehicle or for any other reason.
     Section 4.06 Covenants of Servicer. The Servicer shall not release the
Financed Vehicle securing any Receivable from the security interest granted by
such Receivable in whole or in part except in the event of payment in full by
the Obligor thereunder or repossession, nor shall the Servicer impair the rights
of the Issuer, the Indenture Trustee, the Certificateholders or the Noteholders
in such Receivable, nor shall the Servicer increase the number of scheduled
payments due under a Standard Receivable or Fixed Value Receivable.
     Section 4.07 Purchase of Receivables upon Breach. The Servicer or the Owner
Trustee shall inform the other party and the Indenture Trustee and the Seller
promptly, in writing, upon the discovery of any breach pursuant to Section 4.02,
4.05 or 4.06. Unless the breach shall have been cured by the last day of the
second Collection Period following such discovery (or, at the Servicer’s
election, the last day of the first following Collection Period), the Servicer
shall purchase any Receivable materially and adversely affected by such breach
as of such last day. If the Servicer takes any action during any Collection
Period pursuant to Section 4.02 that impairs the rights of the Issuer, the
Indenture Trustee, the Certificateholders or the Noteholders in any Receivable
or as otherwise provided in Section 4.02, the Servicer shall purchase such
Receivable as of the last day of such Collection Period. In consideration of the
purchase of any such Receivable pursuant to either of the two preceding
sentences, the Servicer shall remit the

26



--------------------------------------------------------------------------------



 



Purchase Amount in the manner specified in Section 5.04. Subject to
Section 7.02, the sole remedy of the Issuer, the Owner Trustee, the Indenture
Trustee, the Certificateholders or the Noteholders with respect to a breach
pursuant to Section 4.02, 4.05 or 4.06 shall be to require the Servicer to
purchase Receivables pursuant to this Section. The Owner Trustee shall have no
duty to conduct any affirmative investigation as to the occurrence of any
condition requiring the repurchase of any Receivable pursuant to this Section.
     Section 4.08 Servicing Fee. The Servicing Fee for a Payment Date shall
equal the product of (a) the Servicing Fee Rate (or, in the case of the initial
Collection Period, the product of (i) a fraction, the numerator of which is
equal to the number of days (based on a 30-day month) elapsed from and excluding
the Cutoff Date through the last day of such initial Collection Period and the
denominator of which is 360 and (ii) 1.00%), and (b) the Pool Balance as of the
first day of the preceding Collection Period. The Servicer shall also be
entitled to all late fees, prepayment charges, and other administrative fees or
similar charges allowed by applicable law with respect to the Receivables,
collected (from whatever source) on the Receivables, plus any reimbursement
pursuant to the last paragraph of Section 7.02.
     Section 4.09 Servicer’s Certificate. Not later than 11:00 a.m. (New York
time) on each Payment Determination Date, the Servicer shall deliver to the
Owner Trustee, each Paying Agent, the Indenture Trustee and the Seller, with a
copy to the Rating Agencies, a Servicer’s Certificate containing all information
necessary to make the distributions to be made on the related Payment Date
pursuant to Sections 5.05 and 5.06 for the related Collection Period.
Receivables to be purchased by the Servicer or to be repurchased by the Seller
shall be identified by the Servicer by account number with respect to such
Receivable (as specified in Schedule A).
     Section 4.10 Annual Statement as to Compliance; Item 1122 Servicing
Criteria Assessment; Notice of Default. (a) The Servicer shall deliver to the
Owner Trustee and the Indenture Trustee, on or before March 31 of each year
beginning March 31, 2009 the following:
     (i) an Officer’s Certificate, dated as of December 31st of the preceding
year, stating that (x) a review of the activities of the Servicer during the
preceding 12-month period (or such shorter period in the case of the first such
Officer’s Certificate) and of its performance under this Agreement has been made
under such officers’ supervision and (y) to the best of such officers’
knowledge, based on such review, the Servicer has fulfilled all its obligations
under this Agreement in all material respects throughout such period or, if
there has been a failure to fulfill any such obligations in any material
respect, specifying each such failure known to such officer and the nature and
status thereof.
     (ii) the Servicing Criteria assessment required to be filed in respect of
the Issuer under the Exchange Act under Item 1122 of Regulation AB if periodic
reports under Section 15(d) of the Exchange Act, or any successor provision
thereto, were required to be filed in respect of the Issuer. Such report shall
be signed by an authorized officer of the Servicer and shall at a minimum
address each of the Servicing Criteria specified on a certification
substantially in the form of Appendix B hereto delivered to the Seller
concurrently with the execution of this Agreement. To the extent any of the
Servicing Criteria are not applicable to the Servicer, with respect to
asset-backed securities transactions taken as a whole involving the Servicer
that are backed by the same asset type as the Receivables, such report shall
include such a statement to that

27



--------------------------------------------------------------------------------



 



effect. The Seller, the Servicer and each of their respective officers and
directors shall be entitled to rely on each such servicing criteria assessment.
     The Indenture Trustee, upon the written request of the Rating Agencies,
shall send a copy of such certificate, such assessment and the report referred
to in Section 4.11 to the Rating Agencies. A copy of such certificate, such
assessment and the report referred to in Section 4.11 may be obtained by any
Certificateholder, Noteholder or Note Owner by a request in writing to the Owner
Trustee addressed to the Corporate Trust Office. Upon the telephone request of
the Owner Trustee, the Indenture Trustee will promptly furnish the Owner Trustee
a list of Noteholders as of the date specified by the Owner Trustee.
     (b) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and the Rating Agencies, promptly after having obtained knowledge thereof, but
in no event later than five (5) Business Days thereafter, written notice in an
Officer’s Certificate of any event which with the giving of notice or lapse of
time, or both, would become a Servicer Default under Section 8.01(a) or (b).
     (c) The Servicer shall cause each Reporting Subcontractor to deliver to the
Seller an assessment of compliance and accountants’ attestation as and when
provided in paragraph (a)(ii) of this Section 4.10 and Section 4.11. The
Servicer shall execute (provided the Servicer is not an Affiliate of the Seller)
(and shall cause each Reporting Subcontractor to execute) a reliance certificate
to enable the Certification Parties to rely upon each (i) annual report on
assessments of compliance with servicing criteria provided pursuant to this
Section 4.10 and (ii) accountants’ report provided pursuant to Section 4.11 and
shall include a certification that each such annual compliance statement or
report discloses any deficiencies or defaults described to the registered public
accountants of such Person to enable such accountants to render the report
provided for in Section 4.11.
     (d) In the event the Servicer, any subservicer or Reporting Subcontractor
is terminated or resigns during the term of this Agreement, such Person shall
provide the documents and information pursuant to this Section 4.10 and
Section 4.11 with respect to the period of time it was subject to this Agreement
or provided services with respect to the Issuer or the Receivables.
Notwithstanding anything to the contrary contained herein, if the Servicer has
exercised commercially reasonable efforts to obtain any assessment or
attestation required hereunder from a Reporting Subcontractor, the failure by
the Reporting Subcontractor to provide such attestation on or assessment shall
not constitute a breach hereunder by the Servicer.
     Section 4.11 Annual Independent Certified Public Accountants’ Report. The
Servicer shall cause a firm of independent certified public accountants, who may
also render other services to the Servicer or the Seller, to deliver to the
Owner Trustee and the Indenture Trustee on or before March 31 of each year,
beginning March 31, 2009 with respect to the prior calendar year (or such
shorter period in the case of the first such report) the attestation report that
would be required to be filed in respect of the Issuer under the Exchange Act if
periodic reports under Section 15(d) of the Exchange Act, or any successor
provision thereto, were required to be filed in respect of the Trust. Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act, including, without
limitation that in the event that an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion.

28



--------------------------------------------------------------------------------



 



     Section 4.12 Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to the Certificateholders and
Noteholders access to the Receivable Files in such cases where the
Certificateholders or Noteholders shall be required by applicable statutes or
regulations to review such documentation. Access shall be afforded without
charge, but only upon reasonable request and during the normal business hours at
the offices of the Servicer. Nothing in this Section shall affect the obligation
of the Servicer to observe any applicable law prohibiting disclosure of
information regarding the Obligors and the failure of the Servicer to provide
access to information as a result of such obligation shall not constitute a
breach of this Section.
     Section 4.13 Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of independent accountants, taxes imposed on the Servicer
and expenses incurred in connection with distributions and reports to the
Certificateholders and Noteholders.
     Section 4.14 Appointment of Subservicer. The Servicer may at any time
appoint a subservicer to perform all or any portion of its obligations as
Servicer hereunder; provided, however, that the Rating Agency Condition shall
have been satisfied in connection therewith; and provided, further, that the
Servicer shall remain obligated and be liable to the Issuer, the Owner Trustee,
the Indenture Trustee, the Certificateholders and the Noteholders for the
servicing and administering of the Receivables in accordance with the provisions
hereof without diminution of such obligation and liability by virtue of the
appointment of such subservicer and to the same extent and under the same terms
and conditions as if the Servicer alone were servicing and administering the
Receivables. The fees and expenses of the subservicer shall be as agreed between
the Servicer and its subservicer from time to time, and none of the Issuer, the
Owner Trustee, the Indenture Trustee, the Certificateholders or the Noteholders
shall have any responsibility therefor.
ARTICLE V
Distributions; Reserve Account;
Statements to Noteholders
     Section 5.01 Establishment of Deposit Account. (a) The Servicer, for the
benefit of the Noteholders and the Hedge Counterparty, shall establish and
maintain in the name of the Indenture Trustee an Eligible Deposit Account (the
“Deposit Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders and the Hedge
Counterparty. The Servicer shall establish the Note Principal Distribution
Account and the Reserve Account and shall name such accounts subaccounts to the
Deposit Account.
     (b) Funds on deposit in the Deposit Account shall be invested (1) by the
Indenture Trustee in Eligible Investments selected in writing by the Servicer or
an investment manager selected by the Servicer or (2) by an investment manager
in Eligible Investments selected by such investment manager; provided that
(A) such investment manager shall be selected by the Servicer, (B) such
investment manager shall have agreed to comply with the terms of this Agreement
as it relates to investing such funds, (C) any investment so selected by such
investment manager shall be made in the name of the Indenture Trustee and shall
be settled by a Delivery to the Indenture Trustee that complies with the terms
of this Agreement as it relates to investing such funds, and (D) prior to the
settlement of any investment so selected by such

29



--------------------------------------------------------------------------------



 



investment manager the Indenture Trustee shall affirm that such investment is an
Eligible Investment. The Servicer will direct all investments through written
approval. In the event the Indenture Trustee must invest funds on deposit in the
Deposit Account, the Indenture Trustee will follow the most recent written
direction of the Servicer. It is understood and agreed that the Indenture
Trustee shall not be liable for any loss arising from an investment in Eligible
Investments made in accordance with this Section 5.01(b). All such Eligible
Investments shall be held by the Indenture Trustee for the benefit of the
Noteholders and the Hedge Counterparty, as applicable; provided, that on each
Payment Determination Date all interest and other investment income (net of
losses and investment expenses) on funds on deposit in the Deposit Account (to
the extent such interest and income is on deposit in the Deposit Account at the
end of the related Collection Period) shall be deemed to constitute a portion of
the Total Distribution Amount for the related Payment Date. Other than as
permitted by the Rating Agencies, funds on deposit in the Deposit Account shall
be invested in Eligible Investments that will mature on or before the next
Payment Date.
     (c) (i) The Indenture Trustee shall possess all right, title and interest
in all funds on deposit from time to time in the Deposit Account and in all
proceeds thereof (including all income thereon) and all such funds, investments,
proceeds and income shall be part of the Trust Estate. The Deposit Account shall
be under the sole dominion and control of the Indenture Trustee for the benefit
of the Noteholders and the Hedge Counterparty, as applicable. If, at any time,
the Deposit Account ceases to be an Eligible Deposit Account, the Indenture
Trustee (or the Servicer on its behalf) shall within 10 Business Days (or such
longer period, not to exceed 30 calendar days, as to which each Rating Agency
may consent) establish a new Deposit Account as an Eligible Deposit Account and
shall transfer any cash and/or any investments to such new Deposit Account.
     (ii) With respect to the Trust Account Property, the Indenture Trustee
agrees, by its acceptance hereof, that:
     (A) any Trust Account Property that is held in deposit accounts shall be
held solely in the Eligible Deposit Accounts, subject to the last sentence of
Section 5.01(c)(i); and each such Eligible Deposit Account shall be subject to
the exclusive custody and control of the Indenture Trustee, and the Indenture
Trustee shall have sole signature authority with respect thereto;
     (B) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee in accordance with paragraph (a) of the
definition of “Delivery” and shall be held, pending maturity or disposition,
solely by the Indenture Trustee or a securities intermediary (as such term is
defined in Section 8-102 of the UCC) acting solely for the Indenture Trustee;
     (C) any Trust Account Property that is a book-entry security held through
the Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee, pending maturity or disposition,
through continued book-entry registration of such Trust Account Property as
described in such paragraph; and

30



--------------------------------------------------------------------------------



 



     (D) any Trust Account Property that is an “uncertificated security” under
Article VIII of the UCC and that is not governed by clause (C) above shall be
delivered to the Indenture Trustee in accordance with paragraph (c) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee,
pending maturity or disposition, through continued registration of the Indenture
Trustee’s (or its nominee’s) ownership of such security.
     (iii) The Servicer shall have the power, revocable by the Indenture Trustee
or by the Owner Trustee with the consent of the Indenture Trustee, to instruct
the Indenture Trustee to make withdrawals and payments from the Deposit Account
for the purpose of permitting the Servicer to carry out its respective duties
hereunder or permitting the Indenture Trustee to carry out its duties under the
Indenture.
     Section 5.02 Collections. Subject to the continued satisfaction of the
commingling conditions described below, the Servicer shall remit to the Deposit
Account all payments by or on behalf of the Obligors with respect to the
Receivables (other than Purchased Receivables and not including Fixed Value
Payments), all Liquidation Proceeds collected during the related Collection
Period, prior to 11:00 a.m. (New York time) on the related Payment Date.
Notwithstanding the foregoing, if any of the commingling conditions ceases to be
met, the Servicer shall remit to the Deposit Account all payments by or on
behalf of the Obligors with respect to the Receivables (other than Purchased
Receivables and not including Fixed Value Payments) and all Liquidation Proceeds
within two Business Days of receipt thereof. The commingling conditions are as
follows: (i) DCFS must be the Servicer, (ii) no Servicer Default shall have
occurred and be continuing and (iii) (x) DCFS must maintain a short-term rating
of at least “A-1” by Standard & Poor’s, “P-1” by Moody’s and “F-1” by Fitch or
(y) if daily remittances occur hereunder, prior to ceasing daily remittances,
the Rating Agency Condition shall have been satisfied (and any conditions or
limitations imposed by the Rating Agencies in connection therewith are complied
with). Notwithstanding anything herein to the contrary, so long as DCFS is the
Servicer, DCFS may withhold from the deposit into the Deposit Account any
amounts indicated on the related Servicer’s Certificate as being due and payable
to DCFS or the Seller and pay such amounts directly to DCFS or the Seller, as
applicable. For purposes of this Article V, the phrase “payments by or on behalf
of Obligors” shall mean payments made with respect to the Receivables by Persons
other than the Servicer or the Seller. In the event the commingling conditions
cease to be met, the Servicer shall make daily remittance of collections to the
Deposit Account within two Business Days of receipt thereof; provided, however,
daily remittance may commence no later than five Business Days following a
reduction of DCFS’s short-term ratings below “P-1” by Moody’s or “F1” by Fitch
or “A-1” by Standard & Poor’s.
     Section 5.03 Application of Collections. (a) All collections for the
Collection Period shall be applied by the Servicer as follows:
     With respect to each Receivable (other than a Purchased Receivable),
payments by or on behalf of the Obligor shall be applied to interest and
principal in accordance with the Simple Interest Method.
     (b) All collections of finance charges on a Fixed Value Receivable (as
determined in accordance with the Servicer’s customary procedures) shall be
applied, first, to the Amortizing Payment Finance Charges due and unpaid on the
related Principal Balance and then to the Fixed Value Finance Charges due and
unpaid on the related Fixed Value Payment. The Servicer shall

31



--------------------------------------------------------------------------------



 



release to the Holders of the Class D Notes the Collections allocated to Fixed
Value Finance Charges pursuant to the preceding sentence. All Liquidation
Proceeds with respect to any Fixed Value Receivable shall be applied first to
the related Receivable and only after the payment in full of the Principal
Balance thereof plus accrued but unpaid interest thereon shall any such
Liquidation Proceeds be applied to, or constitute, the related Fixed Value
Payment.
     Section 5.04 Additional Deposits. The Servicer and the Seller shall deposit
or cause to be deposited in the Deposit Account the aggregate Purchase Amount
with respect to Purchased Receivables and the Servicer shall deposit therein all
amounts to be paid under Section 9.01. The Servicer will deposit the aggregate
Purchase Amount with respect to Purchased Receivables when such obligations are
due, unless the Servicer shall not be required to make daily deposits pursuant
to Section 5.02. All such other deposits shall be made on the Payment
Determination Date for the related Collection Period.
     Section 5.05 Distributions.
     (a) (i) On each Payment Determination Date, the Servicer shall calculate
all amounts required to be distributed to the Noteholders and Hedge Counterparty
and all amounts to be allocated within the Deposit Account as described below.
For purposes of this Section, the Servicing Fee for the related Payment Date and
any previously unpaid Servicing Fees shall be deducted from the Total
Distribution Amount at any time on or prior to the Payment Date. If the Total
Distribution Amount during a Collection Period has reached a level which covers
the payments due pursuant to clauses (A), (B), (C), (D), (E), (F), (G), (H),
(I) and (J) of Section 5.05(a)(ii), then for the remainder of the Collection
Period the Servicer may net the amounts, if any, distributable pursuant to
clause (J) of Section 5.05(a)(ii) out of the Total Distribution Amount before
depositing the Total Distribution Amount into the Deposit Account and pay such
amounts directly to the related recipient.
     (ii) Subject to Section 5.04(b) of the Indenture, on each Payment Date the
Servicer shall instruct the Indenture Trustee (based on the information
contained in the Servicer’s Certificate delivered on the related Payment
Determination Date pursuant to Section 4.09) to distribute the following
allocations and credits by 11:00 a.m. (New York time), to the extent of the
Total Distribution Amount (net of the Servicing Fee for such Payment Date and
any previously unpaid Servicing Fees and any amount payable pursuant to Section
5.05(a)(ii)(J) that has already been deducted pursuant to Section 5.05(a)(i)),
in the following order of priority:
     (A) allocate to the Hedge Counterparty from such net Total Distribution
Amount, an amount equal to the net scheduled periodic payments, if any, then due
to them under the Hedges;
     (B) on a pro rata basis, from such net Total Distribution Amount remaining
after the application of clause (A), (1) allocate to the Hedge Counterparty an
amount equal to the termination payments, if any, excluding Subordinated
Termination Payments, then due to them under the Hedges and (2) allocate to the
Class A Noteholders for distribution pursuant to Section 8.02 of the Indenture
an amount equal to the accrued and unpaid interest due on the Class A Notes on
such Payment Date;

32



--------------------------------------------------------------------------------



 



     (C) credit, from such net Total Distribution Amount remaining after the
application of clauses (A) and (B), the First Priority Principal Distribution
Amount to the Note Principal Distribution Account;
     (D) allocate to the Class B Noteholders for distribution pursuant to
Section 8.02 of the Indenture, from such net Total Distribution Amount remaining
after the application of clauses (A), (B) and (C), an amount equal to the
accrued and unpaid interest due on the Class B Notes;
     (E) credit, from such net Total Distribution Amount remaining after the
application of clauses (A), (B), (C) and (D), the Second Priority Principal
Distribution Amount to the Note Principal Distribution Account;
     (F) allocate to the Class C Noteholders for distribution pursuant to
Section 8.02 of the Indenture, from such net Total Distribution Amount remaining
after the application of clauses (A), (B), (C), (D) and (E), an amount equal to
the accrued and unpaid interest due on the Class C Notes;
     (G) credit, from such net Total Distribution Amount remaining after the
application of clauses (A), (B), (C), (D), (E) and (F), the Third Priority
Principal Distribution Amount to the Note Principal Distribution Account;
     (H) allocate to the Reserve Account, from such net Total Distribution
Amount remaining after the application of clauses (A), (B), (C), (D), (E),
(F) and (G), the amount required, if any, such that the amount therein is the
Specified Reserve Amount;
     (I) credit, from such net Total Distribution Amount remaining after the
application of clauses (A), (B), (C), (D), (E), (F), (G) and (H), an amount
equal to (x) the Required Principal Distribution Amount minus (y) the sum of the
First Priority Principal Distribution Amount, the Second Priority Principal
Distribution Amount and the Third Priority Principal Distribution Amount to the
Note Principal Distribution Account;
     (J) allocate to the Hedge Counterparty from such net Total Distribution
Amount remaining after the application of clauses (A), (B), (C), (D), (E), (F),
(G), (H) and (I), an amount equal to the Subordinated Termination Payments, if
any, then due to the Hedge Counterparty under the Hedges; and
     (K) allocate to the Holders of the Class D Notes such net Total
Distribution Amount remaining after the application of clauses (A), (B), (C),
(D), (E), (F), (G), (H), (I) and (J).
For the avoidance of doubt, if payment of the Notes has been accelerated and
such declaration of acceleration has not been rescinded in accordance with the
Indenture, then such Total Distribution Amount shall be applied in accordance
with Section 5.04(b) of the Indenture.
     Notwithstanding that the Senior Notes have been paid in full, the Indenture
Trustee shall continue to maintain the Deposit Account hereunder until the
Class D Notes are retired.

33



--------------------------------------------------------------------------------



 



     (b) On each Payment Date the amounts credited to the Note Principal
Distribution Account shall be applied in accordance with Section 8.02(c)(v) of
the Indenture.
     Section 5.06 Reserve Account. (a) On the Closing Date, the Owner Trustee
will deposit, on behalf of the Seller, the Reserve Account Initial Deposit into
the Deposit Account from the net proceeds of the sale of the Notes which amount
shall be allocated to the Reserve Account.
     (b) [RESERVED]
     (c) (i) In the event that the Total Distribution Amount (after the payment
of the Servicing Fee and any previously unpaid Servicing Fees) with respect to
any Collection Period is less than the accrued and unpaid interest on the Senior
Notes and any payments due to the Hedge Counterparty (excluding Hedge
termination payments, if any) on a Payment Date, the Servicer shall instruct the
Indenture Trustee to withdraw from the Reserve Account on such Payment Date an
amount equal to such deficiency, to the extent of funds available therein, and
allocate such amount for distribution to the Noteholders of Senior Notes and the
Hedge Counterparty, as applicable.
     (ii) In the event that the amount allocated for distribution to the
Noteholders pursuant to Sections 5.05(a)(ii)(C), (E), (G) and (I) is
insufficient to make payments of principal on (A) the Class A-1 Notes so that
the Outstanding Amount for the Class A-1 Notes equals zero on the Class A-1
Final Scheduled Payment Date; (B) the Class A-2a Notes so that the Outstanding
Amount for the Class A-2a Notes equals zero on the Class A-2 Final Scheduled
Payment Date; (C) the Class A-2b Notes so that the Outstanding Amount for the
Class A-2b Notes equals zero on the Class A-2 Final Scheduled Payment Date;
(D) the Class A-3a Notes so that the Outstanding Amount for the Class A-3a Notes
equals zero on the Class A-3 Final Scheduled Payment Date; (E) the Class A-3b
Notes so that the Outstanding Amount for the Class A-3b Notes equals zero on the
Class A-3 Final Scheduled Payment Date; (F) the Class A-4 Notes so that the
Outstanding Amount for the Class A-4 Notes equals zero on the Class A-4 Final
Scheduled Payment Date; (G) the Class B Notes so that the Outstanding Amount of
the Class B Notes equals zero on the Class B Final Scheduled Payment Date; or
(H) the Class C Notes so that the Outstanding Amount of the Class C Notes equals
zero on the Class C Final Scheduled Payment Date, the Servicer shall instruct
the Indenture Trustee to withdraw from the Reserve Account on such Class Final
Scheduled Payment Date an amount equal to such deficiency, to the extent of
funds available therein, and allocate such amount for distribution to the
related Noteholders in accordance with this Sale and Servicing Agreement.
     (iii) In the event that the Outstanding Amount of the Senior Notes exceeds
the Related Pool Balance, the Servicer shall instruct the Indenture Trustee to
withdraw from the Reserve Account on the related Payment Date an amount equal to
such excess, to the extent of funds available therein, and allocate such amount
for distribution to the Holders of the Senior Notes.
     (d) Subject to Section 9.01, amounts will continue to be applied pursuant
to Section 5.05(a) following payment in full of the Outstanding Amount of the
Senior Notes until the Pool Balance is reduced to zero. Following the payment in
full of the aggregate Outstanding Amount of the Senior Notes and of all other
amounts owing or to be distributed hereunder or under the

34



--------------------------------------------------------------------------------



 



Indenture or the Trust Agreement to the Holders of the Senior Notes and the
Hedge Counterparty, any amount then allocated to the Reserve Account shall be
distributed to Holders of the Class D Notes.
     Section 5.07 Statements to Noteholders. On each Payment Date, the Servicer
shall make available via its website to the Owner Trustee, the Hedge
Counterparty and the Rating Agencies and provide to the Indenture Trustee and
each Paying Agent a statement substantially in the form of Exhibit A, setting
forth at least the following information as to the Notes, to the extent
applicable:
     (i) the amount of such distribution allocable to principal allocable to
each Class of Senior Notes;
     (ii) the amount of such distribution allocable to interest allocable to
each Class of Senior Notes;
     (iii) the amount of such distribution allocable to amounts allocable to the
Class D Notes;
     (iv) the outstanding principal amount of each Class of Notes as of the
close of business on the last day of the preceding Collection Period, after
giving effect to payments allocated to principal reported under clause (i)
above;
     (v) the amount of the Servicing Fee paid to the Servicer with respect to
the related Collection Period;
     (vi) the amount allocated to the Reserve Account on such Payment
Determination Date after giving effect to allocations thereto and withdrawals
therefrom to be made on the next following Payment Date, if any;
     (vii) the Pool Balance as of the close of business on the last day of the
related Collection Period; and
     (viii) the net amount, if any, of any payments due under all Hedges
(specifying, if applicable, the amount of any termination payments then due).
     Each amount set forth on the Payment Date statement under clauses (i),
(ii) or (iv) above shall be expressed as a dollar amount per $1,000 of original
principal amount of a Note.
     Section 5.08 Net Deposits. As an administrative convenience, unless the
Servicer is required to remit collections daily, the Servicer will be permitted
to make the deposit of collections on the Receivables and Purchase Amounts for
the Collection Period net of distributions to be made to the Servicer with
respect to the Collection Period. The Servicer, however, will account to the
Owner Trustee, the Indenture Trustee and the Noteholders as if all deposits,
distributions and transfers were made individually.

35



--------------------------------------------------------------------------------



 



ARTICLE VI
The Seller
     Section 6.01 Representations of Seller. The Seller makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
     (a) Organization and Good Standing. The Seller is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Michigan, with the power and authority as a limited liability
company to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted, and had at all
relevant times, and has, the power, authority and legal right to acquire and own
the Standard Receivables and the Fixed Value Receivables.
     (b) Due Qualification. The Seller is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications.
     (c) Power and Authority. The Seller has the power and authority as a
limited liability company to execute and deliver this Agreement and to carry out
its terms; the Seller has full power and authority to sell and assign the
property to be sold and assigned to and deposited with the Issuer, and the
Seller shall have duly authorized such sale and assignment to the Issuer by all
necessary action as a limited liability company; and the execution, delivery and
performance of this Agreement has been duly authorized by the Seller by all
necessary action as a limited liability company.
     (d) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Seller enforceable in accordance with its terms.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time) a default under, the articles of organization
or operating agreement of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it is bound; or result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than
pursuant to this Agreement and the Basic Documents); or violate any law or, to
the best of the Seller’s knowledge, any order, rule or regulation applicable to
the Seller of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties.
     (f) No Proceedings. To the Seller’s best knowledge, there are no
proceedings or investigations pending or threatened before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Seller or its

36



--------------------------------------------------------------------------------



 



properties:  (i) asserting the invalidity of this Agreement, the Indenture, the
Hedges or any of the other Basic Documents, the Notes or the Certificates,
(ii) seeking to prevent the issuance of the Notes or the Certificates or the
consummation of any of the transactions contemplated by this Agreement, the
Indenture, the Hedges or any of the other Basic Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, the Hedges, any of the other
Basic Documents, the Notes or the Certificates or (iv) which might adversely
affect the federal or state income tax attributes of the Notes or the
Certificates.
     Section 6.02 Preservation of Existence. During the term of this Agreement,
the Seller will keep in full force and effect its existence and rights as a
limited liability company (or another legal entity) under the laws of the
jurisdiction of its organization and will obtain and preserve its qualification
to do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
Hedges, the Basic Documents and each other instrument or agreement necessary or
appropriate to the proper administration of this Agreement and the transactions
contemplated hereby. In addition, all transactions and dealings between the
Seller and its Affiliates will be conducted on an arm’s-length basis.
     Section 6.03 Liability of Seller; Indemnities. The Seller shall be liable
in accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement:
     (a) The Seller shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Company and the Servicer and any of
the officers, directors, employees and agents of the Issuer, the Owner Trustee
and the Indenture Trustee from and against any taxes that may at any time be
asserted against any such Person with respect to the transactions contemplated
herein and in the Basic Documents and the Hedges, including any sales, gross
receipts, general corporation, tangible personal property, privilege or license
taxes (but, in the case of the Issuer, not including any taxes asserted with
respect to, and as of the date of, the sale of the Receivables to the Issuer or
the issuance and original sale of the Certificates and the Notes, or asserted
with respect to ownership of the Receivables, or federal or other income taxes
arising out of distributions on the Certificates or the Notes) and costs and
expenses in defending against the same.
     (b) The Seller shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Company, the Certificateholders and
the Noteholders and any of the officers, directors, employees and agents of the
Issuer, the Owner Trustee and the Indenture Trustee from and against any loss,
liability or expense incurred by reason of (i) the Seller’s willful misfeasance,
bad faith or negligence in the performance of its duties under this Agreement,
or by reason of reckless disregard of its obligations and duties under this
Agreement and (ii) the Seller’s or the Issuer’s violation of federal or state
securities laws in connection with the offering and sale of the Notes and the
Certificates.
     (c) The Seller shall indemnify, defend and hold harmless the Owner Trustee
and the Indenture Trustee and their respective officers, directors, employees
and agents

37



--------------------------------------------------------------------------------



 



from and against all costs, expenses, losses, claims, damages and liabilities
arising out of or incurred in connection with the acceptance or performance of
the trusts and duties herein and in the Trust Agreement contained, in the case
of the Owner Trustee, and in the Indenture contained, in the case of the
Indenture Trustee, except to the extent that such cost, expense, loss, claim,
damage or liability: (i) in the case of the Owner Trustee, shall be due to the
willful misfeasance, bad faith or negligence (except for errors in judgment) of
the Owner Trustee or, in the case of the Indenture Trustee, shall be due to the
willful misfeasance, bad faith or negligence (except for errors in judgment) of
the Indenture Trustee; or (ii) in the case of the Owner Trustee, shall arise
from the breach by the Owner Trustee of any of its representations or warranties
set forth in Section 7.03 of the Trust Agreement.
     (d) The Seller shall pay any and all taxes levied or assessed upon all or
any part of the Owner Trust Estate.
     Indemnification under this Section shall survive the resignation or removal
of the Owner Trustee or the Indenture Trustee and the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Seller shall have made any indemnity payments pursuant to
this Section and the Person to or on behalf of whom such payments are made
thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to the Seller, without interest.
     Section 6.04 Merger or Consolidation of, or Assumption of Obligations of,
Seller. Any Person (a) into which the Seller may be merged or consolidated,
(b) which may result from any merger or consolidation to which the Seller shall
be a party or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Seller under this
Agreement, shall be the successor to the Seller hereunder without the execution
or filing of any document or any further act by any of the parties to this
Agreement; provided, however, that (i) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 3.01 shall
have been breached and no Servicer Default, and no event that, after notice or
lapse of time, or both, would become a Servicer Default shall have occurred and
be continuing, (ii) the Seller shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section and that all conditions precedent, if any,
provided for in this Agreement relating to such transaction have been complied
with, (iii) the Rating Agency Condition shall have been satisfied with respect
to such transaction and (iv) the Seller shall have delivered to the Owner
Trustee and the Indenture Trustee an Opinion of Counsel either (A) stating that,
in the opinion of such counsel, all financing statements and continuation
statements and amendments thereto have been executed and filed that are
necessary fully to preserve and protect the interest of the Owner Trustee and
Indenture Trustee, respectively, in the Receivables and reciting the details of
such filings, or (B) stating that, in the opinion of such counsel, no such
action shall be necessary to preserve and protect such interests.
Notwithstanding anything herein to the contrary, the execution of the foregoing
agreement of assumption and compliance with clauses (i), (ii), (iii) and
(iv) above shall be conditions to the consummation of the transactions referred
to in clauses (a), (b) or (c) above.
     Section 6.05 Limitation on Liability of Seller and Others. The Seller and
any director, officer, employee or agent of the Seller may rely in good faith on
the advice of counsel or on any

38



--------------------------------------------------------------------------------



 



document of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising hereunder. The Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its obligations under this Agreement, and that in its opinion may
involve it in any expense or liability.
     Section 6.06 Seller May Own Notes. The Seller and any Affiliate thereof may
in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as expressly provided herein or in any Basic Document. The
Seller shall not own any Notes unless the Rating Agency Condition is satisfied.
ARTICLE VII
The Servicer
     Section 7.01 Representations of Servicer. The Servicer makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
     (a) Organization and Good Standing. The Servicer is duly organized and
validly existing as a limited liability company in good standing under the laws
of the state of its formation, with the power and authority as a limited
liability company to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted, and had
at all relevant times, and has, the power, authority and legal right to acquire,
own, sell and service the Standard Receivables and the Fixed Value Receivables
and to hold the Receivable Files as custodian.
     (b) Due Qualification. The Servicer is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of property or the conduct of its business (including the servicing of the
Standard Receivables and the Fixed Value Receivables as required by this
Agreement) shall require such qualifications.
     (c) Power and Authority. The Servicer has the power and authority as a
limited liability company to execute and deliver this Agreement and to carry out
its terms; and the execution, delivery and performance of this Agreement has
been duly authorized by the Servicer by all necessary action as a limited
liability company.
     (d) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Servicer enforceable in accordance with its terms.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the articles of
organization or operating agreement of the Servicer, or any indenture, agreement
or other instrument to which the Servicer is a party or by which it is bound; or
result in the creation or imposition of any Lien upon any of its

39



--------------------------------------------------------------------------------



 



properties pursuant to the terms of any such indenture, agreement or other
instrument (other than this Agreement); or violate any law or, to the best of
the Servicer’s knowledge, any order, rule or regulation applicable to the
Servicer of any court or of any federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Servicer or its properties.
     (f) No Proceedings. To the Servicer’s best knowledge, there are no
proceedings or investigations pending or threatened before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Servicer or its properties: (i) asserting the invalidity
of this Agreement, the Indenture, the Hedges, any of the other Basic Documents
or the Notes, (ii) seeking to prevent the issuance of the Notes or the
consummation of any of the transactions contemplated by this Agreement, the
Indenture, the Hedges or any of the other Basic Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, the Hedges, any of the other
Basic Documents or the Notes or (iv) relating to the Servicer and which might
adversely affect the federal or state income tax attributes of the Notes.
     (g) No Insolvent Obligors. As of the related Cutoff Date, no Obligor on a
Standard Receivable or Fixed Value Receivable is shown on the Receivable Files
as the subject of a bankruptcy proceeding.
     Section 7.02 Indemnities of Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement:
     (a) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders, the Certificateholders
and the Seller and any of the officers, directors, employees and agents of the
Issuer, the Owner Trustee and the Indenture Trustee from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of or
resulting from the use, ownership or operation by the Servicer or any Affiliate
thereof of a Financed Vehicle.
     (b) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Seller, the Certificateholders and the
Noteholders and any of the officers, directors, employees and agents of the
Issuer, the Owner Trustee and the Indenture Trustee from and against any and all
costs, expenses, losses, claims, damages and liabilities to the extent that such
cost, expense, loss, claim, damage or liability arose out of, or was imposed
upon any such Person through, the negligence, willful misfeasance or bad faith
of the Servicer in the performance of its duties under this Agreement or by
reason of reckless disregard of its obligations and duties under this Agreement.
     For purposes of this Section, in the event of the termination of the rights
and obligations of DCFS (or any successor thereto pursuant to Section 7.03) as
Servicer pursuant to Section 8.01, or a resignation by such Servicer pursuant to
this Agreement, such Servicer shall be deemed to be the Servicer pending
appointment of a successor Servicer (other than the Indenture Trustee) pursuant
to Section 8.02.

40



--------------------------------------------------------------------------------



 



     Indemnification under this Section shall survive the resignation or removal
of the Owner Trustee or the Indenture Trustee or the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Servicer shall have made any indemnity payments pursuant
to this Section and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Servicer, without interest.
     Section 7.03 Merger or Consolidation of, or Assumption of Obligations of,
Servicer. Any Person (a) into which the Servicer may be merged or consolidated,
(b) which may result from any merger or consolidation to which the Servicer
shall be a party, (c) which may succeed to the properties and assets of the
Servicer substantially as a whole or (d) with respect to the Servicer’s
obligations hereunder, which is a legal entity 50% or more of the voting power
of which is owned, directly or indirectly, by Chrysler Holding LLC or an
affiliate of or successor to Chrysler Holding LLC or an affiliate of such
successor, which Person executed an agreement of assumption to perform every
obligation of the Servicer hereunder, shall be the successor to the Servicer
under this Agreement without further act on the part of any of the parties to
this Agreement; provided, however, that (i) immediately after giving effect to
such transaction, no Servicer Default and no event which, after notice or lapse
of time, or both, would become a Servicer Default shall have occurred and be
continuing, (ii) the Servicer shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section and that all conditions precedent provided
for in this Agreement relating to such transaction have been complied with,
(iii) the Rating Agency Condition shall have been satisfied with respect to such
transaction, (iv) immediately after giving effect to such transaction, the
successor to the Servicer shall become the Administrator under the
Administration Agreement in accordance with Section 8 of such agreement and
(v) the Servicer shall have delivered to the Owner Trustee and the Indenture
Trustee an Opinion of Counsel stating that, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary fully to preserve and
protect the interest of the Owner Trustee and the Indenture Trustee,
respectively, in the Receivables and reciting the details of such filings or
(B) no such action shall be necessary to preserve and protect such interests.
Notwithstanding anything herein to the contrary, the execution of the foregoing
agreement of assumption and compliance with clauses (i), (ii), (iii), (iv) and
(v) above shall be conditions to the consummation of the transactions referred
to in clause (a), (b) or (c) above. The Servicer shall provide the Seller in
writing such information as reasonably requested by the Seller to comply with
its Exchange Act reporting obligations with respect to a successor Servicer.
     Section 7.04 Limitation on Liability of Servicer and Others. Neither the
Servicer nor any of the managers, officers, employees or agents of the Servicer
shall be under any liability to the Issuer, the Noteholders or the
Certificateholders, except as provided under this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision shall not
protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties or by reason of reckless disregard of obligations
and duties under this Agreement. The Servicer and any manager, officer, employee
or agent of the Servicer may rely in good faith on any document of any kind

41



--------------------------------------------------------------------------------



 



prima facie properly executed and submitted by any person respecting any matters
arising under this Agreement.
     Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to service the Receivables in accordance with this
Agreement and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement, the Hedges and the
Basic Documents and the rights and duties of the parties to this Agreement, the
Hedges and the Basic Documents and the interests of the Noteholders and the
Certificateholders under this Agreement, the Hedges and the Basic Documents.
     Section 7.05 DCFS Not to Resign as Servicer. Subject to the provisions of
Section 7.03, DCFS shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon a determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law and cannot be cured. Notice of any such
determination permitting the resignation of DCFS shall be communicated to the
Owner Trustee and the Indenture Trustee at the earliest practicable time (and,
if such communication is not in writing, shall be confirmed in writing at the
earliest practicable time) and any such determination shall be evidenced by an
Opinion of Counsel to such effect delivered to the Owner Trustee and the
Indenture Trustee concurrently with or promptly after such notice. No such
resignation shall become effective until the Indenture Trustee or a successor
Servicer shall (i) have assumed the responsibilities and obligations of DCFS in
accordance with Section 8.02, (ii) have become the Administrator under the
Administration Agreement in accordance with Section 8 of such Agreement and
(iii) have provided in writing the information reasonably requested by the
Seller to comply with its reporting obligations under the Exchange Act with
respect to a successor Servicer.
ARTICLE VIII
Default
     Section 8.01 Servicer Default. If any one of the following events (a
“Servicer Default”) shall occur and be continuing:
     (a) any failure by the Servicer to deposit in the Deposit Account any
required payment or to direct the Indenture Trustee to make any required
distributions therefrom, which failure continues unremedied for a period of five
Business Days after written notice of such failure is received by the Servicer
from the Owner Trustee or the Indenture Trustee or after discovery of such
failure by an officer of the Servicer; or
     (b) failure by the Servicer or the Seller, as the case may be, duly to
observe or to perform in any material respect any other covenants or agreements
of the Servicer or the Seller (as the case may be) set forth in this Agreement
or any other Basic Document, which failure shall (i) materially and adversely
affect the rights of Certificateholders or Noteholders and (ii) continue
unremedied for a period of 60 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Servicer or the Seller (as the case may be) (A) by the Owner Trustee or the
Indenture Trustee or (B)  to the Servicer or the Seller (as the case may be) and
the Indenture Trustee

42



--------------------------------------------------------------------------------



 



by the Holders of Notes, evidencing not less than 25% of the Outstanding Amount
of the Notes, or if the Notes are no longer Outstanding, Certificateholders of
Certificates evidencing Percentage Interests aggregating not less than 25% of
the Certificates; or
     (c) the occurrence of an Insolvency Event with respect to the Seller, the
Servicer or Chrysler Residual Holdco LLC;
then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee or the Holders of Notes evidencing
not less than a majority of the Outstanding Amount of the Notes, by notice then
given in writing to the Servicer (and to the Indenture Trustee and the Owner
Trustee if given by the Noteholders) may terminate all the rights and
obligations (other than the obligations set forth in Section 7.02 hereof) of the
Servicer under this Agreement. On or after the receipt by the Servicer of such
written notice, all authority and power of the Servicer under this Agreement,
whether with respect to the Notes, the Receivables or otherwise, shall, without
further action, pass to and be vested in the Indenture Trustee or such successor
Servicer as may be appointed under Section 8.02; and, without limitation, the
Indenture Trustee and the Owner Trustee are hereby authorized and empowered to
execute and deliver, for the benefit of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables and related documents, or otherwise. The
predecessor Servicer shall cooperate with the successor Servicer, the Indenture
Trustee and the Owner Trustee in effecting the termination of the
responsibilities and rights of the predecessor Servicer under this Agreement,
including the transfer to the successor Servicer for administration by it of all
cash amounts that shall at the time be held by the predecessor Servicer for
deposit, or shall thereafter be received by it with respect to any Receivable.
All reasonable costs and expenses (including attorneys’ fees) incurred in
connection with transferring the Receivable Files to the successor Servicer and
amending this Agreement to reflect such succession as Servicer pursuant to this
Section shall be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses. Any successor Servicer
(including the Indenture Trustee as successor Servicer) shall provide the Seller
in writing with such information as is reasonably requested by the Seller to
comply with its reporting obligations under the Exchange Act with respect to
such Servicer. Upon receipt of notice of the occurrence of a Servicer Default,
the Owner Trustee shall give notice thereof to the Rating Agencies.
     Section 8.02 Appointment of Successor. (a) Upon the Servicer’s receipt of
notice of termination pursuant to Section 8.01 or the Servicer’s resignation in
accordance with the terms of this Agreement, the predecessor Servicer shall
continue to perform its functions as Servicer under this Agreement, in the case
of termination, only until the date specified in such termination notice or, if
no such date is specified in a notice of termination, until receipt of such
notice and, in the case of resignation, until the later of (i) the date 45 days
from the delivery to the Owner Trustee and the Indenture Trustee of written
notice of such resignation (or written confirmation of such notice) in
accordance with the terms of this Agreement and (ii) the date upon which the
predecessor Servicer shall become unable to act as Servicer, as specified in the
notice of resignation and accompanying Opinion of Counsel. In the event of the
Servicer’s termination hereunder, the Indenture Trustee shall appoint a
successor Servicer, and the successor Servicer shall accept its appointment
(including its appointment as Administrator under the Administration Agreement
as set forth in Section 8(b)) by a written assumption in form acceptable to the
Owner Trustee and the Indenture Trustee. In the event that a successor

43



--------------------------------------------------------------------------------



 



Servicer has not been appointed at the time when the predecessor Servicer has
ceased to act as Servicer in accordance with this Section, the Indenture Trustee
without further action shall automatically be appointed the successor Servicer
and the Indenture Trustee shall be entitled to the Servicing Fee.
Notwithstanding the above, the Indenture Trustee shall, if it shall be unwilling
or legally unable so to act, appoint or petition a court of competent
jurisdiction to appoint any established institution, having a net worth of not
less than $100,000,000 and whose regular business shall include the servicing of
automotive receivables, as the successor to the Servicer under this Agreement.
     (b) Upon appointment, the successor Servicer (including the Indenture
Trustee acting as successor Servicer) shall (i) be the successor in all respects
to the predecessor Servicer and shall be subject to all the responsibilities,
duties and liabilities arising thereafter relating thereto placed on the
predecessor Servicer and shall be entitled to the Servicing Fee and all the
rights granted to the predecessor Servicer by the terms and provisions of this
Agreement and (ii) become the Administrator under the Administration Agreement
in accordance with Section 8 of the Administration Agreement.
     (c) The Servicer may not resign unless it is prohibited from serving as
such by law.
     Section 8.03 Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VIII, the Owner Trustee shall give prompt written notice thereof to
Certificateholders, and the Indenture Trustee shall give prompt written notice
thereof to Noteholders and the Rating Agencies.
     Section 8.04 Waiver of Past Defaults. The Holders of Senior Notes
evidencing not less than a majority of the Outstanding Amount of the Senior
Notes or, if the Senior Notes are no longer Outstanding, the Holders (as defined
in the Trust Agreement) of Class D Notes evidencing not less than a majority of
the Class D Stated Principal Amount, or if the Notes are no longer Outstanding,
Certificateholders of Certificates evidencing not less than a majority of the
Percentage Interests of the Certificates, may, on behalf of all Noteholders, the
Holders of the Class D Notes or the Certificateholders, as the case may be,
waive in writing any default by the Servicer in the performance of its
obligations hereunder and its consequences, except a default in making any
required allocations or distributions from the Deposit Account in accordance
with this Agreement. Upon any such waiver of a past default, such default shall
cease to exist, and any Servicer Default arising therefrom shall be deemed to
have been remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other default or impair any right consequent
thereto.
ARTICLE IX
Termination
     Section 9.01 Optional Purchase of All Receivables. (a) As of the last day
of any Collection Period as of which the then outstanding Pool Balance is 10% or
less of the Original Pool Balance and the Class A-1 Notes, Class A-2 Notes and
Class A-3 Notes have been paid in full or will be paid in full on the next
Payment Date, the Servicer shall have the option to purchase the Owner Trust
Estate, other than the Deposit Account. To exercise such option, the Servicer
shall deposit pursuant to Section 5.04 in the Deposit Account an amount equal to
the aggregate Purchase Amount for the Receivables (including defaulted
Receivables), plus the

44



--------------------------------------------------------------------------------



 



appraised value of any such other property held by the Trust other than the
Deposit Account, such value to be determined by an appraiser mutually agreed
upon by the Servicer, the Owner Trustee and the Indenture Trustee, and the
Servicer shall succeed to all interests in and to the Trust. Notwithstanding the
foregoing, the Servicer shall not be permitted to exercise such option unless
the amount to be deposited in the Deposit Account pursuant to the preceding
sentence, together with any other funds in the Deposit Account, is greater than
or equal to the sum of the outstanding principal amount of the Notes and all
accrued but unpaid interest (including any overdue interest and premium)
thereon.
     (b) Notice of the exercise of the option in Section 9.01(a) shall be given
by the Servicer to the Owner Trustee and the Indenture Trustee on or prior to
the last day of the Collection Period referred to in Section 9.01(a).
ARTICLE X
Miscellaneous
     Section 10.01 Amendment. This Agreement may be amended by the Seller, the
Servicer and the Issuer, with the consent of the Indenture Trustee, but without
the consent of any of the Noteholders or the Certificateholders, to cure any
ambiguity, to correct or supplement any provisions in this Agreement or for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions in this Agreement (including for the issuance of Fixed Value
Securities pursuant to Section 2.03) or of modifying in any manner the rights of
the Noteholders or the Certificateholders; provided, however, that such action
shall not, as evidenced by an Opinion of Counsel delivered to the Owner Trustee
and the Indenture Trustee, adversely affect in any material respect the
interests of any Noteholder or Certificateholder.
     This Agreement may also be amended from time to time by the Seller, the
Servicer and the Issuer, with the consent of the Indenture Trustee, the consent
of the Holders of Notes evidencing not less than a majority of the Outstanding
Amount of the Notes and the consent of Certificateholders of outstanding
Certificates evidencing not less than a majority of the Percentage Interests of
the Certificates for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders or the Certificateholders; provided,
however, that no such amendment shall (a) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on the
Receivables or distributions that shall be required to be made for the benefit
of the Noteholders or the Certificateholders or (b) reduce the aforesaid
percentage of the Outstanding Amount of the Notes or Percentage Interests of the
Certificates, the Holders of which are required to consent to any such
amendment, without the consent of the Holders of all the outstanding Notes and
the Certificateholders of all the outstanding Certificates.
     Prior to the execution of any such amendment the Servicer will provide
written notification of the substance of such amendment to each of the Rating
Agencies.
     Promptly after the execution of any such amendment or consent pursuant to
either of the two preceding paragraphs, the Owner Trustee shall furnish written
notification of the substance of such amendment or consent to each
Certificateholder, the Indenture Trustee and each of the Rating Agencies.

45



--------------------------------------------------------------------------------



 



     It shall not be necessary for the consent of the Certificateholders or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.
     Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and the Opinion of Counsel referred to in
Section 10.02(i)(1). The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which affects the Owner
Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement or otherwise.
     Section 10.02 Protection of Title to Trust. (a) The Seller shall file such
financing statements and cause to be filed such continuation statements, all in
such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of the Issuer and of the Indenture Trustee in
the Receivables and in the proceeds thereof. The Seller shall deliver (or cause
to be delivered) to the Owner Trustee and the Indenture Trustee file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.
     (b) Neither the Seller nor the Servicer shall change its name, identity or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed in accordance with paragraph (a) above
seriously misleading within the meaning of § 9-506 of the UCC, unless it shall
have given the Owner Trustee and the Indenture Trustee at least five days’ prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.
     (c) Each of the Seller and the Servicer shall have an obligation to give
the Owner Trustee and the Indenture Trustee at least 60 days’ prior written
notice of any change in the jurisdiction in which it is organized if, as a
result of such change, the applicable provisions of the UCC would require the
filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall promptly file any such
amendment or new financing statement. The Servicer shall at all times maintain
each office from which it shall service Receivables, and its principal executive
office, within the United States of America.
     (d) The Servicer shall maintain accounts and records as to each Standard
Receivable and each Fixed Value Receivable accurately and in sufficient detail
to permit (i) the reader thereof to know at any time the status of such Standard
Receivable or Fixed Value Receivable, including payments and recoveries made and
payments owing (and the nature of each) and (ii) reconciliation between payments
or recoveries on (or with respect to) each Standard Receivable or Fixed Value
Receivable and the amounts from time to time deposited in the Deposit Account in
respect of such Standard Receivable or Fixed Value Receivable.
     (e) The Servicer shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Standard Receivables and the
Fixed Value Receivables, the Servicer’s master computer records (including any
backup archives) that refer to a Standard Receivable or Fixed Value Receivable
shall indicate clearly the interest of the Issuer and the Indenture Trustee in
such Standard Receivable or Fixed Value Receivable and that such Standard

46



--------------------------------------------------------------------------------



 



Receivable or Fixed Value Receivable is owned by the Issuer and has been pledged
to the Indenture Trustee. Indication of the Issuer’s and the Indenture Trustee’s
interest in a Standard Receivable or Fixed Value Receivable shall be deleted
from or modified on the Servicer’s computer systems when, and only when, the
related Receivable shall have been paid in full or repurchased.
     (f) If at any time the Seller or the Servicer shall propose to sell, grant
a security interest in, or otherwise transfer any interest in automotive
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Standard
Receivable or Fixed Value Receivable, shall indicate clearly that such Standard
Receivable or Fixed Value Receivable has been sold and is owned by the Issuer
and has been pledged to the Indenture Trustee.
     (g) The Servicer shall permit the Indenture Trustee and its agents at any
time during normal business hours to inspect, audit and make copies of and
abstracts from the Servicer’s records regarding any Standard Receivable or Fixed
Value Receivable.
     (h) Upon request, the Servicer shall furnish to the Owner Trustee or to the
Indenture Trustee, within five Business Days, a list of all Receivables (by
contract number and name of Obligor) then held as part of the Trust, together
with a reconciliation of such list to the Schedule of Receivables and to each of
the Servicer’s Certificates furnished before such request indicating removal of
Receivables from the Trust.
     (i) The Servicer shall deliver to the Owner Trustee and the Indenture
Trustee:
     (1) promptly after the execution and delivery of this Agreement and of each
amendment hereto, an Opinion of Counsel stating that, in the opinion of such
counsel, either (A) all financing statements and continuation statements have
been filed that are necessary fully to preserve and protect the interest of the
Owner Trustee and the Indenture Trustee in the Receivables, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (B) no such action shall be necessary to preserve and
protect such interest; and
     (2) within 90 days after the beginning of each calendar year beginning with
the first calendar year beginning more than three months after the Cutoff Date,
an Opinion of Counsel, dated as of a date during such 90-day period, stating
that, in the opinion of such counsel, either (A) all financing statements and
continuation statements have been filed that are necessary fully to preserve and
protect the interest of the Owner Trustee and the Indenture Trustee in the
Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (B) no such action shall
be necessary to preserve and protect such interest.
Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

47



--------------------------------------------------------------------------------



 



     (j) The Seller shall, to the extent required by applicable law, cause the
Notes to be registered with the Commission pursuant to Section 12(b) or
Section 12(g) of the Exchange Act within the time periods specified in such
sections.
     Section 10.03 Notices. All demands, notices, communications and
instructions upon or to the Seller, the Servicer, the Owner Trustee, the
Indenture Trustee or the Rating Agencies under this Agreement shall be in
writing, personally delivered, electronically delivered or mailed by certified
mail, return receipt requested, and shall be deemed to have been duly given upon
receipt (a) in the case of the Seller or the Servicer, to DaimlerChrysler
Financial Services Americas LLC, 27777 Inkster Road, Farmington Hills, Michigan
48334, Attention of Assistant Secretary ((248) 427- 2551), (b) in the case of
the Issuer or the Owner Trustee, at the Corporate Trust Office (as defined in
the Trust Agreement), (c) in the case of the Indenture Trustee, at the Corporate
Trust Office, (d) in the case of Fitch, to Fitch, Inc., One State Street Plaza,
Attention: Auto ABS Group, New York, N.Y. 10004, Attention of Structured Finance
Asset Backed Securities, (e) in the case of Standard & Poor’s, via electronic
delivery to Servicer_reports@sandp.com, or if not available in electronic
format, to Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., 55 Water Street, New York, New York 10004, Attention of Asset
Backed Surveillance Department (f) in the case of Moody’s to 25th Floor, 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007, Attention:
ABS/RMBS Monitoring Department, and (g) in the case of DBRS, via electronic
delivery to abs_surveillance@dbrs.com, or if not available in electronic format,
to DBRS, Inc, 55 Broadway, New York, New York 10006; or, as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.
     Section 10.04 Assignment by the Seller or the Servicer. Notwithstanding
anything to the contrary contained herein, except as provided in the remainder
of this Section, as provided in Sections 6.04 and 7.03 herein and as provided in
the provisions of this Agreement concerning the resignation of the Servicer,
this Agreement may not be assigned by the Seller or the Servicer. The Issuer and
the Servicer hereby acknowledge and consent to the conveyance and assignment
(i) by the Seller to the Company pursuant to the Purchase Agreement and (ii) by
the Company to a limited liability company or other Person (provided that
conveyance and assignment is made in accordance with Section 5.06 of the
Purchase Agreement), of any and all of the Seller’s rights and interests (and
corresponding obligations, if any) hereunder with respect to receiving amounts
from the Reserve Account and with respect to receiving and conveying any Fixed
Value Payments, and the Issuer and the Servicer hereby agree that the Company,
and any such assignee of the Company, shall be entitled to enforce such rights
and interests directly against the Issuer as if the Company, or such assignee of
the Company, were itself a party to this Agreement.
     Section 10.05 Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Seller, the Company (and any
assignee of the Company pursuant to Section 10.04), the Servicer, the Issuer,
the Owner Trustee, the Certificateholders, the Indenture Trustee and the
Noteholders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.
     Section 10.06 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any

48



--------------------------------------------------------------------------------



 



such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     Section 10.07 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
     Section 10.08 Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
     Section 10.09 Governing Law. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL
IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION).
     Section 10.10 Assignment by Issuer. The Seller hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders and the Hedge Counterparty of all right, title and interest of
the Issuer in, to and under the Receivables and/or the assignment of any or all
of the Issuer’s rights and obligations hereunder to the Indenture Trustee.
     Section 10.11 Nonpetition Covenants. (a) Notwithstanding any prior
termination of this Agreement, the Servicer and the Seller shall not, prior to
the date which is one year and one day after the termination of this Agreement
with respect to the Issuer or the Company, acquiesce, petition or otherwise
invoke or cause the Issuer or the Company (or any assignee of the Company
pursuant to Section 10.04) to invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the Issuer
or the Company (or any assignee of the Company pursuant to Section 10.04) under
any federal or state bankruptcy, insolvency or similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or the Company (or any assignee of the Company
pursuant to Section 10.04) or any substantial part of its property, or ordering
the winding up or liquidation of the affairs of the Issuer or the Company (or
any assignee of the Company pursuant to Section 10.04).
     (b) Notwithstanding any prior termination of this Agreement, the Servicer
shall not, prior to the date which is one year and one day after the termination
of this Agreement with respect to the Seller, acquiesce, petition or otherwise
invoke or cause the Seller to invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the Seller
under any federal or state bankruptcy, insolvency or similar law, or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Seller or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Seller.

49



--------------------------------------------------------------------------------



 



     Section 10.12 Limitation of Liability of Owner Trustee and Indenture
Trustee. (a)Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by BNYM (Delaware), not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuer and in no
event shall BNYM (Delaware), in its individual capacity or, except as expressly
provided in the Trust Agreement, as beneficial owner of the Issuer have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer. For all purposes of this Agreement, in the
performance of its duties or obligations hereunder or in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles VI, VII and VIII of the Trust Agreement.
     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been accepted by Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as Indenture Trustee and in no event shall
Deutsche Bank Trust Company Americas have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.
ARTICLE XI
Exchange Act Reporting
     Section 11.01 Further Assurances. The Indenture Trustee, the Owner Trustee
and the Servicer shall reasonably cooperate with the Seller in connection with
the satisfaction of the Seller’s reporting requirements under the Exchange Act
with respect to the Issuer. The Seller shall not exercise its right to request
delivery of information or other performance under these provisions other than
in good faith. In addition to the information specified below, if so requested
by the Seller for the purpose of satisfying its reporting obligation under the
Exchange Act, the Indenture Trustee, the Owner Trustee and the Servicer shall
provide the Seller with (a) such information which is available to such Person
without unreasonable effort or expense and within such timeframe as may be
reasonably requested by the Seller to comply with the Seller’s reporting
obligations under the Exchange Act and (b) to the extent such Person is a party
(and the Seller is not a party) to any agreement or amendment required to be
filed, copies of such agreement or amendment in EDGAR-compatible form. Each of
the Servicer, the Indenture Trustee and the Owner Trustee acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with reasonable requests made by the
Seller in good faith for delivery of information under these provisions on the
basis of evolving interpretations of Regulation AB.
     Section 11.02 Form 10-D Filings. For so long as the Seller is required to
file Exchange Act Reports with respect to the Issuer, no later than each Payment
Date, each of the Indenture Trustee, the Owner Trustee and the Servicer shall
notify (and the Servicer shall cause any subservicer to notify) the Seller of
any Form 10-D Disclosure Item with respect to such Person, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Seller. In addition to such information as the
Servicer is

50



--------------------------------------------------------------------------------



 



obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Seller, the Servicer shall provide such information which is
available to the Servicer, without unreasonable effort or expense regarding the
performance or servicing of the Receivables as is reasonably required to
facilitate preparation of distribution reports in accordance with Item 1121 of
Regulation AB. Such information shall be provided concurrently with the
Statements to Noteholders pursuant to Section 5.07, commencing with the first
such report due not less than five Business Days following such request.
     Section 11.03 Form 8-K Filings. For so long as the Seller is required to
file Exchange Act Reports with respect to the Issuer, each of the Indenture
Trustee, the Owner Trustee and the Servicer shall promptly notify the Seller,
but in no event later than one (1) Business Day after its occurrence, of any
Reportable Event (in the case of the Owner Trustee, only an event in clause
(d) of the definition of “Reportable Event”) of which such Person (or in the
case of the Owner Trustee and the Indenture Trustee, a Responsible Officer of
such Person) has actual knowledge. Each Person shall have actual knowledge of
any such event only to the extent that it relates to such Person or any action
or failure to act by such Person.
     Section 11.04 Form 10-K Filings. For so long as the Seller is required to
file Exchange Act Reports: (i) if the Item 1119 Parties listed on Appendix A
have changed since the Closing Date, no later than March 1 of each year, the
Seller shall provide each of the Indenture Trustee, the Owner Trustee and the
Servicer with an updated Appendix A setting forth the Item 1119 Parties and
(ii) no later than March 15 of each year, commencing in 2009, the Indenture
Trustee, the Owner Trustee and the Servicer shall notify the Seller of any Form
10-K Disclosure Item, together with a description of any such Form 10-K
Disclosure Item in form and substance reasonably acceptable to the Seller.
     Section 11.05 Report on Assessment of Compliance and Attestation. So long
as the Seller is required to file Exchange Act Reports in respect of the Issuer,
on or before March 15 of each calendar year, commencing in 2009:
     (a) The Indenture Trustee shall deliver to the Seller and the Servicer a
report of the Indenture Trustee’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as set forth under
Rules 13a-18 and 15d-18 of the Exchange Act (or any successor provisions) and
Item 1122 of Regulation AB. Such report shall be signed by an authorized officer
of the Indenture Trustee and shall at a minimum address each of the Servicing
Criteria specified on a certification substantially in the form of Appendix B
hereto delivered to the Seller concurrently with the execution of this Agreement
(provided that such certification may be revised after the date of this
Agreement as agreed by the Seller and the Indenture Trustee to reflect any
guidance with respect to such criteria from the Commission). To the extent any
of the Servicing Criteria are not applicable to the Indenture Trustee, with
respect to asset-backed securities transactions taken as a whole involving the
Indenture Trustee and that are backed by the same asset type as the Receivables,
such report shall include such a statement to that effect. The Indenture Trustee
acknowledges and agrees that the Seller with respect to its duties as the
Certifying Person, and each of their respective officers and directors shall be
entitled to rely upon each such servicing criteria assessment and the
attestation delivered pursuant to Section 11.05(b) below.

51



--------------------------------------------------------------------------------



 



     (b) The Indenture Trustee shall deliver to the Seller and the Servicer a
report of a registered public accounting firm that attests to, and reports on,
the assessment of compliance made by the Indenture Trustee and delivered
pursuant to the preceding paragraph. Such attestation shall be in accordance
with Rules 13a-18 and 15d-18 of the Exchange Act (or any successor provisions),
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X (or any successor provisions)
under the Securities Act and the Exchange Act, including, without limitation
that in the event that an overall opinion cannot be expressed, such registered
public accounting firm shall state in such report why it was unable to express
such an opinion. Such report must be available for general use and not contain
restricted use language.
     (c) The Indenture Trustee shall cause each Reporting Subcontractor to
deliver to the Seller and the Servicer an assessment of compliance and
accountants’ attestation as and when provided in paragraphs (a) and (b) of this
Section 11.05. An assessment of compliance provided by a Subcontractor need not
address any elements of the Servicing Criteria other than those specified by the
Indenture Trustee pursuant to Section 11.05(a).
     (d) In the event the Indenture Trustee or Reporting Subcontractor is
terminated or resigns during the term of this Agreement, such Person shall
provide the documents and information pursuant to this Section 11.05 with
respect to the period of time it was subject to this Agreement or provided
services with respect to the Trust or the Receivables.
     Section 11.06 Back-up Sarbanes-Oxley Certification. No later than March 15
of each year, beginning in 2009, the Servicer shall provide to the Person who
signs the Sarbanes-Oxley Certification (the “Certifying Person”) a certification
(each, a “Performance Certification”) and shall cause each Reporting
Subcontractor, in the form attached hereto as Appendix C (in the case of a
Reporting Subcontractor) and as Appendix D (in the case of the Servicer) on
which the Certifying Person, the entity for which the Certifying Person acts as
an officer, and such entity’s officers, directors and Affiliates (collectively
with the Certifying Person, “Certification Parties”) can reasonably rely. The
Seller will not request delivery of a certification under this Section 11.06
unless the Seller is required under the Exchange Act to file an annual report on
Form 10-K with respect to the Issuer. So long as the Servicer is the Seller or
an Affiliate of the Seller, the Servicer is not required to deliver the
Performance Certification. In the event that prior to the filing date of the
Form 10-K in March of each year, the Indenture Trustee or the Servicer has
actual knowledge of information as to itself (or any of its Subcontractors
appointed pursuant to Section 11.07) that is material to the Sarbanes-Oxley
Certification, the Indenture Trustee or the Servicer shall promptly notify the
Seller. Each of the Indenture Trustee and the Servicer agrees to cooperate with
all reasonable requests made by any Certifying Person or Certification Party in
connection with such Person’s attempt to conduct any due diligence that such
Person reasonably believes to be appropriate in order to allow it to deliver any
Sarbanes-Oxley Certification or portion thereof with respect to the Issuer.
     Section 11.07 Use of Subcontractors. (a) It shall not be necessary for the
Indenture Trustee or the Servicer to seek the consent of the Seller or any other
party hereto to the utilization of any Subcontractor. Each of the Indenture
Trustee and the Servicer shall promptly upon request provide to the Seller (or
any designee of the Seller, such as the Servicer or the Administrator) a written
description (in form and substance satisfactory to the Seller) of the role and
function of each Subcontractor utilized by such Person, specifying (i) the
identity of each

52



--------------------------------------------------------------------------------



 



such Subcontractor, (ii) which (if any) of such Subcontractors are
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (ii) of this sentence.
     (b) As a condition to the utilization of any Subcontractor determined to be
a Reporting Subcontractor, the Indenture Trustee shall cause any such
Subcontractor for the benefit of the Seller to comply with the provisions of
Sections 11.05 and 11.06 to the same extent as if such Subcontractor were the
Indenture Trustee. The Indenture Trustee shall be responsible for obtaining from
each such Subcontractor and delivering to the Seller, any assessment of
compliance and attestation required to be delivered by such Subcontractor under
Sections 11.05 and 11.06, in each case as and when required to be delivered.
     (c) As a condition to the utilization of any Subcontractor determined to be
a Reporting Subcontractor, the Servicer shall cause any such Subcontractor for
the benefit of the Seller to comply with the provisions of Section 4.10(a)(ii),
Section 4.11 and Section 11.06 to the same extent as if such Subcontractor were
the Servicer. The Servicer shall be responsible for obtaining from each such
Subcontractor and delivering to the Seller, any assessment of compliance and
attestation required to be delivered by such Subcontractor under this Agreement,
in each case as and when required to be delivered.
     Section 11.08 Representations and Warranties. Each of the Indenture Trustee
and the Owner Trustee represents that (i) there are no affiliations, relating to
such Person with respect to any Item 1119 Party, (ii) there are no relationships
or transactions with respect to any Item 1119 Party and such Person that are
outside the ordinary course of business or on terms other than would be obtained
in an arm’s-length transaction with an unrelated third party, apart from the
transactions contemplated under the Basic Documents, and that are material to
the investors’ understanding of the Notes and (iii) there are no legal
proceedings pending, or known to be contemplated by governmental authorities,
against such Person, or of which the property of such Person is subject, that is
material to the Noteholders.
     Section 11.09 Indemnification. (a) Each of the Indenture Trustee and the
Servicer (if the Seller is not the Servicer) shall indemnify the Seller, each
affiliate of the Seller, the Servicer with respect to its duties as Certifying
Person or each Person who controls any of such parties (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) and the
respective present and former directors, officers, employees and agents of each
of the foregoing, and shall hold each of them harmless from and against any
losses, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:
     (i) (A) any untrue statement of a material fact contained or alleged to be
contained in (x) with respect to the Indenture Trustee, the assessment of
compliance provided under this Article XI and (y) with respect to the Servicer,
Section 4.10 and Section 4.11 provided by or on behalf of such Person (with
respect to each such party, the “Provided Information”), or (B) the omission or
alleged omission to state in the Provided Information a material fact required
to be stated in the Provided Information, or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, by way of clarification, that clause (B) of this
paragraph shall be construed solely by reference to the related Provided
Information and

53



--------------------------------------------------------------------------------



 



not to any other information communicated in connection with a sale or purchase
of securities, without regard to whether the Provided Information or any portion
thereof is presented together with or separately from such other information; or
     (ii) with respect to the Indenture Trustee, any failure by the Indenture
Trustee to deliver any assessment of compliance when and as required under this
Article XI and with respect to the Servicer, any failure by the Servicer to
deliver any information, report, certification, accountants’ letter or other
material when and as required under Section 4.10, Section 4.11 or Article XI, as
applicable.
     (b) In the case of any failure of performance described in clause (ii) of
Section 11.09(a), each of the Indenture Trustee and the Servicer shall promptly
reimburse the Seller for all costs reasonably incurred by each such party in
order to obtain the information, report, certification, accountants’ letter or
other material not delivered as required by the Indenture Trustee or the
Servicer, as applicable.
     (c) Each of the Indenture Trustee and the Servicer shall require that any
Reporting Subcontractor agree to the provisions of paragraphs (a) and (b) of
this Section 11.09, or shall be responsible for all such indemnification, costs
or expenses if the Reporting Subcontractor will not agree to such provisions.
     (d) Notwithstanding anything to the contrary contained herein, in no event
shall the Indenture Trustee be liable for special, indirect or consequential
damages of any kind whatsoever, including but not limited to lost profits, even
if the Indenture Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.
     Section 11.10 Amendments. In the event the parties to this Agreement desire
to further clarify or amend any provision of this Article XI, this Agreement
shall be amended to reflect the new agreement between the parties covering
matters in this Article XI pursuant to Section 11.01, provided such amendment
will not require any Opinion of Counsel or satisfaction of the Rating Agency
Condition or the consent of any Noteholder or Certificateholder.

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

                      DAIMLERCHRYSLER AUTO TRUST 2008-A    
 
                    By:   BNYM (Delaware),             not in its individual
capacity but solely as Owner Trustee on behalf of the Trust    
 
               
 
      By:     /s/ Kristine K. Gullo    
 
               
 
      Name:   Kristine K. Gullo    
 
      Title:   Vice President    
 
                    DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC,
Seller and Servicer    
 
               
 
  By:     /s/ David Nelson                           Name:   David Nelson      
  Title:   Vice President and Treasurer    

Acknowledged and accepted and, solely for
purposes of Article XI, agreed as of the
day and year first above written:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity
but solely as Indenture Trustee

             
By:
  /s/ Jenna Kaufman         

 
 
       
Name:
  Jenna Kaufman         
Title:
  Director        
 
           
By:
  /s/ Louis Bodi         

 
 
       
Name:
  Louis Bodi        
Title:
  Vice President         

BNYM (DELAWARE)
not in its individual capacity, but solely as
Owner Trustee

         
By:
  /s/ Kristine K. Gullo     

 
 
       
Name:
  Kristine K. Gullo        
Title:
  Vice President     

DCAT 2008-A – Sale and Servicing Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Schedule of Receivables
Delivered to the Owner Trustee and Indenture Trustee at Closing
Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Location of Receivable Files

1.   9750 Goethe Road, Sacramento, CA 95827.   2.   1202 Avenue R, Grand
Prairie, TX 75050.   3.   3433 Progress Drive, Bensalem, PA 19020.

Schedule B

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Schedule of YSOA
     “YSOA” means, with respect to any Payment Date, the amount specified below
with respect to such Payment Date:

         
Closing Date
  $ 43,754,554.40  
March 2008
  $ 42,253,494.85  
April 2008
  $ 40,781,262.26  
May 2008
  $ 39,338,006.48  
June 2008
  $ 37,923,697.39  
July 2008
  $ 36,538,285.09  
August 2008
  $ 35,181,562.94  
September 2008
  $ 33,853,363.41  
October 2008
  $ 32,553,475.01  
November 2008
  $ 31,281,638.36  
December 2008
  $ 30,037,590.07  
January 2009
  $ 28,821,101.96  
February 2009
  $ 27,632,087.20  
March 2009
  $ 26,470,492.84  
April 2009
  $ 25,336,265.02  
May 2009
  $ 24,229,409.16  
June 2009
  $ 23,149,921.28  
July 2009
  $ 22,097,777.68  
August 2009
  $ 21,072,894.87  
September 2009
  $ 20,075,159.66  
October 2009
  $ 19,104,394.72  
November 2009
  $ 18,160,340.52  
December 2009
  $ 17,242,844.10  
January 2010
  $ 16,351,854.99  
February 2010
  $ 15,487,272.46  
March 2010
  $ 14,648,933.92  
April 2010
  $ 13,836,729.89  
May 2010
  $ 13,050,633.80  
June 2010
  $ 12,290,641.86  
July 2010
  $ 11,556,760.94  
August 2010
  $ 10,848,840.55  
September 2010
  $ 10,166,627.60  
October 2010
  $ 9,509,894.56  
November 2010
  $ 8,878,372.34  
December 2010
  $ 8,271,777.15  
January 2011
  $ 7,689,909.70  
February 2011
  $ 7,132,046.31  
March 2011
  $ 6,596,569.65  
April 2011
  $ 6,083,378.29  
May 2011
  $ 5,592,542.13  
June 2011
  $ 5,124,113.56  
July 2011
  $ 4,678,114.02  
August 2011
  $ 4,254,463.61  
September 2011
  $ 3,853,037.08  
October 2011
  $ 3,473,626.30  
November 2011
  $ 3,116,156.32  
December 2011
  $ 2,780,481.59  
January 2012
  $ 2,466,394.59  
February 2012
  $ 2,173,622.86  
March 2012
  $ 1,902,150.16  
April 2012
  $ 1,652,091.52  
May 2012
  $ 1,423,520.41  
June 2012
  $ 1,216,312.93  
July 2012
  $ 1,030,113.72  
August 2012
  $ 864,376.97  
September 2012
  $ 718,109.04  
October 2012
  $ 590,260.25  
November 2012
  $ 479,758.22  
December 2012
  $ 384,935.02  
January 2013
  $ 303,512.06  
February 2013
  $ 233,960.68  
March 2013
  $ 175,328.71  
April 2013
  $ 127,555.73  
May 2013
  $ 90,690.03  
June 2013
  $ 62,655.99  
July 2013
  $ 40,509.36  
August 2013
  $ 23,413.53  
September 2013
  $ 11,309.20  
October 2013
  $ 4,210.64  
November 2013
  $ 1,480.53  
December 2013
  $ 502.94  
January 2014
  $ 54.91  
February 2014 (and thereafter)
  $ 0.00  

     The YSOA has been calculated for each Payment Date as the sum of the amount
for each Receivable equal to the excess, if any, of

  •   the scheduled payments due on such Receivable for each future Collection
Period discounted to present value as of the end of the preceding Collection
Period at the APR of such Receivable, over     •   the scheduled payments due on
the Receivable for each future Collection Period discounted to present value as
of the end of the preceding Collection Period at 6.75%.

Schedule C-1

 



--------------------------------------------------------------------------------



 



     For purposes of such calculation, future scheduled payments on the
Receivables are assumed to be made on their scheduled due dates without any
delays, defaults or prepayments.
Schedule C-2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Distribution Statement to Noteholders
DaimlerChrysler Financial Services Americas LLC
DaimlerChrysler Auto Trust 2008-A Payment Date Statement to Noteholders
Amount of Principal Paid to:
Class A-1 Notes:   ($ per $1,000 original principal amount)
Class A-2a Notes: ($ per $1,000 original principal amount)
Class A-2b Notes: ($ per $1,000 original principal amount)
Class A-3a Notes:  ($ per $1,000 original principal amount)
Class A-3b Notes: ($ per $1,000 original principal amount)
Class A-4 Notes:   ($ per $1,000 original principal amount)
Class B Notes:       ($ per $1,000 original principal amount)
Class C Notes:       ($ per $1,000 original principal amount)
Amount of Interest Paid to:
Class A-1 Notes:   ($ per $1,000 original principal amount)
Class A-2a Notes: ($ per $1,000 original principal amount)
Class A-2b Notes: ($ per $1,000 original principal amount)
Class A-3a Notes: ($ per $1,000 original principal amount)
Class A-3b Notes: ($ per $1,000 original principal amount)
Class A-4 Notes:   ($ per $1,000 original principal amount)
Class B Notes:       ($ per $1,000 original principal amount)
Class C Notes:       ($ per $1,000 original principal amount)
Amounts paid to Class D Notes: ($  per $1,000 original stated principal amount)
Total Distribution Amount:
Note Balance
Class A-1 Notes
Class A-2a Notes
Class A-2b Notes
Class A-3a Notes
Class A-3b Notes
Class A-4 Notes
Class B Notes
Class C Notes
Class D Stated Principal Amount
Servicing Fee
Servicing Fee Per $1,000 Note

Exhibit A-1



--------------------------------------------------------------------------------



 



Reserve Account Balance
Pool Balance
Hedge Payments (excluding termination payments)
     Payable by Issuer
     Payable by Hedge Counterparty
Hedge Termination Payments (excluding Subordinated Termination Payments)
Subordinated Termination Payments

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Servicer’s Certificate

      DaimlerChrysler Financial Services Americas LLC
DaimlerChrysler Auto Trust 2008-A Monthly Servicer’s Certificate   Distribution
Date: [ ]
Page 1 of 2

Payment Determination Statement Number
Distribution Date
Record Date

                  Dates Covered   From and Including     To and Including  
Collections Period
               
Accrual Period
               
30/360 Days
               
Actual/360 Days
               

                      Number of         Collateral Pool Balance Data   Accounts
    $ Amount  
Pool Balance — Beginning of Period
               
Collections of Installment Principal
               
Collections Attributable to Full Payoffs
               
Principal Amount of Repurchases
               
Principal Amount of Gross Losses
               
 
             
Pool Balance — End of Period (EOP)
               
 
             

          Pool Statistics   End of Period  
Initial Pool Balance (Pool Balance at the Purchase Date)
       
 
       
Pool Factor (Pool Balance as a Percent of Initial Pool Balance)
       
 
       
Ending Overcollateralization (O/C) Amount
       
 
       
Coverage Ratio (Ending Pool Balance as a Percent of Ending Notes)
       
 
       
Cumulative Net Losses
       
Net Loss Ratio (3 mo. Weighted Avg.)
       
 
       
Cumulative Recovery Ratio
       

                                      % of EOP Pool         Delinquency
Information(1)   $ Amount     Balance     # of Accounts  
31-60 Days Delinquent
                       
61-90 Days Delinquent
                       
91-120 Days Delinquent
                       
121 Days or More Delinquent
                       
Repossessions
                       

 

(1)   A receivable is not considered past due if the amount past due is less
than 10% of the scheduled monthly payment.

60+ Days Delinquency Amount
60+ Days Delinquency Ratio (3 mo. Weighted Avg.)

                      Current Month     Prior Month  
Weighted Average APR
               
Weighted Average Remaining Term (months)
               
Weighted Average Seasoning (months)
               

Exhibit B-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Servicer’s Certificate

      DaimlerChrysler Financial Services Americas LLC
DaimlerChrysler Auto Trust 2008-A Monthly Servicer’s Certificate   Distribution
Date: [ ]
Page 2 of 2

                     
Cash Sources
                   
Collections of Installment Principal
                   
Collections Attributable to Full Payoffs
                   
Principal Amount of Repurchases
          O/C Release        
 
                 
Recoveries on Loss Accounts
          Pool Balance        
Collections of Interest
          Yield Supplement O/C Amount        
 
                 
Investment Earnings
          Adjusted Pool Balance        
Reserve Account
          Total Securities        
 
               
Total Sources
                   
 
               
 
                   
Cash Uses
          Adjusted O/C Amount        
Servicer Fee
          Target Overcollateralization Amount        
Hedge Payments (excluding termination payments)
          O/C Release Period?        
 
                 
A Note Interest
          O/C Release        
Hedge Termination Payments (excluding Subordinated Termination Payments)
                   
First Priority Principal Distribution Amount
                   
Second Priority Principal Distribution Amount
                   
Third Priority Principal Distribution Amount
                   
B Note Interest
                   
C Note Interest
                   
Reserve Fund
                   
Regular Principal Distribution Amount
                   
Subordinated Termination Payments
                   
 
                 
Distribution to Class D Noteholders
                   
 
                 
Total Cash Uses
                   
 
                 
 
                   
Administrative Payment
                   
Total Principal and Interest Sources
                   
Investment Earnings in Trust Account
                   
Daily Collection Remitted
                   
Cash Reserve in Trust Account
                   
Servicer Fee (withheld)
                   
O/C Release to Seller
                   
 
                 

Exhibit B-2



--------------------------------------------------------------------------------



 



                                                                             
Principal             Interest   Payment Due to/(from) Trust   Beginning    
Ending     Principal     per $1000     Interest     per $1000   Account  
Balance     Balance     Payment     Face     Payment     Face  
Senior Notes
                                               
Class A-1         @         %
                                               
Class A-2a         @         %
                                               
Class A-2b         @ LIBOR +         %
                                               
Class A-3a         @         %
                                               
Class A-3b         @ LIBOR +         %
                                               
Class A-4         @         %
                                               
Class B         @         %
                                               
Class C         @         %
                                               
 
                                             
Total Notes
                                                                           

 

*   Class A-1 Interest, Class A-2b Interest, and Class A-3b Interest is computed
on an Actual/360 Basis. Days in current period.

Exhibit B-3



--------------------------------------------------------------------------------



 



APPENDIX A
Item 1119 Parties
DaimlerChrysler Auto Trust 2008-A
DaimlerChrysler Financial Services Americas LLC
Deutsche Bank Trust Company Americas
BNYM (Delaware)
Goldman Sachs Mitsui Marine Derivative Products, L.P.

Appendix A



--------------------------------------------------------------------------------



 



APPENDIX B
Minimum Servicing Criteria to be Addressed in
Assessment of Compliance Statement
     The assessment of compliance to be delivered by the [Trustee] [Servicer]
shall address, at a minimum, the criteria identified as below as “Applicable
Servicing Criteria”:

                    Reg AB Reference   Servicing Criteria   Applicable Servicing
Criteria
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
 
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.    
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the Pool Assets are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.    
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.    
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    

Appendix B-1



--------------------------------------------------------------------------------



 



                    Reg AB Reference   Servicing Criteria   Applicable Servicing
Criteria
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.    
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.    
 
       
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.    
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.    
 
       
1122(d)(4)(ii)
  Pool assets and related documents are safeguarded as required by the
transaction agreements    
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    

Appendix B-2



--------------------------------------------------------------------------------



 



                    Reg AB Reference   Servicing Criteria   Applicable Servicing
Criteria
1122(d)(4)(iv)
  Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.    
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.    
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.    
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.    
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).    
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.    
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.    
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.    

Appendix B-3



--------------------------------------------------------------------------------



 



                    Reg AB Reference   Servicing Criteria   Applicable Servicing
Criteria
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.    
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

            [DEUTSCHE BANK TRUST COMPANY AMERICAS]
[DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC]
      By:           Name:           Title:                 By:           Name:  
        Title:        

             
 
  Date:        
 
     
 
   

Appendix B-4



--------------------------------------------------------------------------------



 



APPENDIX C
Form of Performance Certification
Reporting Subcontractor
CERTIFICATION
     Re: DaimlerChrysler Auto Trust 2008-A
     The undersigned Reporting Subcontractor hereby certifies to the [ ] and its
officers, directors and Affiliates (collectively, the “Certification Parties”)
as follows, with the knowledge and intent that the Certification Parties will
rely on this Certification in connection with the certification concerning the
Trust to be signed by an officer of the Servicer and submitted to the Securities
and Exchange Commission pursuant to the Sarbanes-Oxley Act of 2002:
     1. The Reporting Subcontractor has reviewed the information and reports
provided by it to the Seller and the Servicer pursuant to the Sale and Servicing
Agreement with respect to the servicing criteria assessment under Section 11.05
of the Sale and Servicing Agreement (the “Information”);
     2. Based on the Reporting Subcontractor’s knowledge, the Information, taken
as a whole, does not contain any untrue statement of a material fact or omit to
state a material fact required in the Information and necessary to make the
statements made, in the light of the circumstances under which such statements
were made, not misleading with respect to the period covered by the 10-K report;
and
     3. The servicing criteria assessment required to be provided by the
Reporting Subcontractor pursuant to the Sale and Servicing Agreement, has been
provided to the Seller and the Servicer. Any material instance of noncompliance
with the applicable Servicing Criteria has been disclosed in such report.
     4. Any assessment of compliance with servicing criteria required to be
provided by any Reporting Subcontractor of the Indenture Trustee have been
provided by such Reporting Subcontractor.

Appendix C-1



--------------------------------------------------------------------------------



 



     Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Sale and Servicing Agreement dated as of February 1, 2008 among
DaimlerChrysler Financial Services Americas LLC, as Seller and Servicer, and
DaimlerChrysler Auto Trust 2008-A.

            [REPORTING SUBCONTRACTOR]
      By:           Name:           Title:        

             
 
  Date:        
 
     
 
   

Appendix C-2



--------------------------------------------------------------------------------



 



APPENDIX D
Form of Performance Certification
(Servicer)
CERTIFICATION
     Re: DaimlerChrysler Auto Owner Trust 2008-A
     The undersigned Servicer hereby certifies to the [                    ] and
its officers, directors and Affiliates (collectively, the “Certification
Parties”) as follows, with the knowledge and intent that the Certification
Parties will rely on this Certification in connection with the certification
concerning the Trust to be signed by an officer of the Servicer and submitted to
the Securities and Exchange Commission pursuant to the Sarbanes-Oxley Act of
2002:
     1. I have reviewed the servicer compliance statement of the Servicer
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Receivables by the Servicer during
[20___] that were delivered by the Servicer to the Indenture Trustee pursuant to
the Agreement (collectively, the “Servicer Servicing Information”);
     2. Based on my knowledge, the Servicer Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
     3. Based on my knowledge, all of the Servicer Servicing Information
required to be provided by the Servicer under the Agreement has been provided to
the Indenture Trustee;
     4. I am responsible for reviewing the activities performed by the Servicer
as servicer under the Sale and Servicing Agreement dated February 1, 2008 among
DaimlerChrysler Auto Trust 2008-A, and DaimlerChrysler Financial Services
Americas LLC (the “Agreement”), and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement in all material
respects; and
     5. The Compliance Statement required to be delivered by the Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer and by any Reporting Subcontractor
pursuant to the Agreement, have been provided

Appendix D-1



--------------------------------------------------------------------------------



 



to the Indenture Trustee. Any material instances of noncompliance described in
such reports have been disclosed to the Seller. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.
     Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Sale and Servicing Agreement dated as of February 1, 2008 among
DaimlerChrysler Financial Services Americas LLC, as Seller and Servicer, and
DaimlerChrysler Auto Trust 2008-A.

            DAIMLERCHRYSLER FINANCIAL
SERVICES AMERICAS LLC
      By:           Name:           Title:        

             
 
  Date:        
 
     
 
   

Appendix D-2